Exhibit 10.2

 

[g280211ki01i001.jpg]

 

Restated Agreement

 

HCC Insurance Holdings, Inc.

as Borrower

 

and

 

Barclays Bank PLC, The Royal Bank of Scotland plc

as Arranger

 

and

 

The Royal Bank of Scotland plc

as Agent

 

and

 

The Royal Bank of Scotland plc

as Trustee

 

$90,000,000 Standby Letter of Credit Facility as amended and restated pursuant
to an Amendment and Restatement Agreement dated 23 November 2011 and an
Amendment and Restatement Agreement dated 21 November 2012

 

21 November 2012

 

--------------------------------------------------------------------------------


 

CONTENTS

 

CLAUSE

 

PAGE

 

 

 

1.

DEFINITIONS AND INTERPRETATION

1

2.

THE FACILITY

14

3.

AVAILABILITY AND UTILISATION OF THE FACILITY

15

4.

LETTERS OF CREDIT UNDER THE FACILITY

17

5.

BORROWER’S LIABILITIES IN RELATION TO LETTERS OF CREDIT

17

6.

RATINGS DOWNGRADE

19

7.

CANCELLATION AND PREPAYMENT

20

8.

TAXES

22

9.

TAX RECEIPTS

25

10.

INCREASED COSTS

26

11.

ILLEGALITY

27

12.

MITIGATION

28

13.

REPRESENTATIONS

28

14.

FINANCIAL INFORMATION

32

15.

COVENANTS

35

16.

EVENTS OF DEFAULT

40

17.

FEES

44

18.

COSTS AND EXPENSES

44

19.

DEFAULT INTEREST AND BREAK COSTS

45

20.

OTHER INDEMNITIES

47

21.

CURRENCY OF ACCOUNT AND PAYMENT

48

22.

SHARING AMONG THE FINANCE PARTIES

48

23.

PAYMENT MECHANICS

49

24.

SET OFF

51

25.

APPLICATION OF PROCEEDS

51

26.

ROLE OF THE AGENT AND THE ARRANGER

52

27.

ROLE OF TRUSTEE

57

28.

CONDUCT OF BUSINESS BY THE FINANCE PARTIES

62

29.

ASSIGNMENTS AND TRANSFERS

62

30.

CALCULATIONS AND EVIDENCE OF DEBT

66

31.

REMEDIES AND WAIVERS, PARTIAL INVALIDITY

66

32.

NOTICES

67

33.

COUNTERPARTS

68

34.

USA PATRIOT ACT

68

35.

AMENDMENTS

68

36.

GOVERNING LAW

68

37.

JURISDICTION

68

 

 

 

SCHEDULE 1

70

The Original Lenders

70

SCHEDULE 2

71

Conditions Precedent

71

SCHEDULE 3

73

Form of Utilisation Request

73

SCHEDULE 4

74

Form of Letter of Credit

74

SCHEDULE 5

79

Form of Compliance Certificate

79

SCHEDULE 6

80

Mandatory Cost Formulae

80

SCHEDULE 7

83

Form of Transfer Certificate

83

 

--------------------------------------------------------------------------------


 

SCHEDULE 8

85

Material Companies

85

 

--------------------------------------------------------------------------------


 

THIS AGREEMENT is made on 26 November 2010 as amended and restated on 23
November 2011 and as amended and restated on 21 November 2012.

 

BETWEEN

 

(1)                                     HCC INSURANCE HOLDINGS, INC. as the
borrower (the “Borrower”);

 

(2)                                     BARCLAYS BANK PLC and THE ROYAL BANK OF
SCOTLAND PLC as mandated lead arrangers (whether acting individually or
together, the “Arranger”);

 

(3)                                     THE ROYAL BANK OF SCOTLAND PLC as the
agent of the Finance Parties (the “Agent”);

 

(4)                                     THE ROYAL BANK OF SCOTLAND PLC as
trustee for the Secured Parties (the “Trustee”); and

 

(5)                                     THE LENDERS (as defined below).

 

IT IS AGREED as follows:

 

1.                                          DEFINITIONS AND INTERPRETATION

 

1.1                                   Definitions

 

In this Agreement:

 

“Account Party” means Nameco (No. 808) Limited;

 

“Affiliate” means, in relation to any person, a subsidiary of that person or a
holding company of that person or any other subsidiary of that holding company
provided that in relation to The Royal Bank of Scotland plc, the term
“Affiliate” shall not include (i) the UK government or any member or
instrumentality thereof, including Her Majesty’s Treasury and UK Financial
Investments Limited (or any directors, officers, employees or entities thereof)
or (ii) any persons or entities controlled by or under common control with the
UK government or any member or instrumentality thereof (including Her Majesty’s
Treasury and UK Financial Investments Limited) and which are not part of The
Royal Bank of Scotland Group plc and its subsidiaries or subsidiary
undertakings;

 

“Agent’s Spot Rate of Exchange” means the Agent’s spot rate of exchange for the
purchase of the relevant currency with dollars in the London foreign exchange
market at or about 11:00 am on a particular day;

 

“A.M. Best” means A.M. Best Company, Inc.;

 

“Annual Financial Statements” means the annual financial statements of a person,
including all notes thereto, which statements shall include a balance sheet as
of the end of such fiscal year and an income statement and a statement of cash
flows for such fiscal year, all setting forth in comparative form the
corresponding figures from the previous fiscal year, all prepared in conformity
with GAAP or as applicable, statutory financial standards, in all material
respects, and accompanied by the unqualified opinion of independent certified
public accountants of recognized national standing, which shall state that such
financial statements present fairly in all material respects the financial
position of such person and, if such person has any subsidiaries, its
consolidated subsidiaries as of the date thereof and the results of its
operations for the period covered thereby in conformity with GAAP or, as
applicable, statutory financial standards;

 

“Approved Credit Institution” means a credit institution:

 

1

--------------------------------------------------------------------------------


 

(a)                           within the meaning of Directive 2000/12/EC
relating to the taking up and pursuit of the business of credit institutions;
and

 

(b)                           which has been approved by the Council of Lloyd’s
for the purpose of issuing or confirming letters of credit comprising a Member’s
Funds at Lloyd’s;

 

“Authorisation” means an authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation or registration;

 

“Authorised Signatory” means, in relation to the Borrower, any person who is
duly authorised (in such manner as may be reasonably acceptable to the Agent)
and in respect of whom the Agent has received a certificate signed by a director
or another authorised signatory of the Borrower setting out the name and
signature of such person and confirming such person’s authority to act;

 

“Authority” means any of the United Nations, the European Union, Her Majesty’s
Treasury, any European Union member state or any other United States government
entity;

 

“Availability Period” means the period from and including the date of this
Agreement to and including 29 November 2012;

 

“Available Commitment” means each Lender’s Commitment minus:

 

(a)                           the amount of that Lender’s participation in any
outstanding Letters of Credit; and

 

(b)                           in relation to any proposed Letter of Credit, the
amount of that Lender’s participation in any Letter of Credit that is due to be
issued on or before the proposed Utilisation Date,

 

provided that such amount shall not be less than zero;

 

“Available Facility” means the aggregate for the time being of each Lender’s
Available Commitment;

 

“Bankruptcy Code” means the United States Bankruptcy Code, as amended, and any
successor statute;

 

“Business Day” means a day (other than a Saturday or Sunday) on which banks
generally are open for business in London and New York;

 

“Capital Lease” means, as to any person, a lease of any interest in any kind of
property or asset, whether real, personal or mixed, or tangible or intangible,
by such person, as lessee;

 

“Cash Collateral” means, in relation to any Letter of Credit, a deposit in such
interest-bearing account or accounts as the Agent or the Trustee may specify,
such deposit and account to be secured in favour of, and on terms and conditions
acceptable to, the Trustee, but in any event including provisions for:

 

(a)                           the return of interest accrued on the deposit upon
request of the Borrower on the condition that such interest is applied
immediately towards repayment of any letter of credit commission that is due but
unpaid under clause 3.4 (Letter of Credit Commission); and

 

(b)                           the return of the deposit (together with any
interest accrued thereon) following the discharge in full of the liabilities of
the Borrower secured thereby,

 

2

--------------------------------------------------------------------------------


 

and “Cash Collateralise”, “Cash Collateralisation” and “Cash Collateralised”
shall be construed accordingly;

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended, as now or
hereafter in effect or any successor legislation thereto, together with all
regulations, rulings and interpretations thereof or thereunder by the United
States Internal Revenue Service;

 

“Commencement Date” means in relation to any Letter of Credit, the date as and
from which each of the Lender’s liabilities (whether actual or contingent) under
such Letter of Credit start to accrue;

 

“Commitment” means:

 

(a)                           in relation to a Lender at any time and save as
otherwise provided in this Agreement, the amount set opposite its name in
schedule 1 (The Original Lenders) in dollars and the amount of any other
Commitment transferred to it under this Agreement; and

 

(b)                           in relation to any Transferee, the amount of any
Commitment transferred to it under this Agreement;

 

“Compliance Certificate” means a certificate substantially in the form set out
in schedule 5 (Form of Compliance Certificate);

 

“Confidentiality Undertaking” means a confidentiality undertaking substantially
in a recommended form of the LMA or in any other form agreed between the
Borrower and the Agent;

 

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower, are treated as a single employer under
Section 414 of the Code;

 

“Corporate Member” has the meaning given to that expression in paragraph 1 of
the Definitions Byelaw (No. 7 of 2005);

 

“Cross Event of Default” means an “Event of Default” as such term is defined in
the U.S. Facility Agreement;

 

“Default” means any event or circumstance specified in clause 16 (Events of
Default) which would (with the expiry of a grace period, the giving of notice,
the making of any determination hereunder or any combination thereof) be an
Event of Default;

 

“Delegate” means any delegate, agent, attorney or co-trustee appointed by the
Trustee;

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and all rules, regulations, rulings and interpretations
adopted by the Internal Revenue Service or the U.S. Department of Labour
thereunder;

 

“Event of Default” means any event or circumstance described as such in clause
16 (Events of Default);

 

“Existing Facility” means the $152,000,000 standby letter of credit facility
dated 24 November 2009 between HCC Insurance Holdings, Inc. as borrower,
Barclays Bank PLC and The Royal Bank of Scotland plc as mandated lead arrangers,
The Royal Bank of Scotland plc as agent and trustee and others;

 

“Expiry Date” means, in relation to a Letter of Credit, the date upon which the
maximum aggregate liability thereunder is to be reduced to zero;

 

3

--------------------------------------------------------------------------------


 

“Facility” means the letter of credit facility granted to the Borrower in this
Agreement as described in clause 2 (The Facility);

 

“Facility Office” means, in relation to the Agent, the office identified with
its signature below or such other office as it may select by notice and in
relation to any Lender and subject to the provisions of clause
11(a) (Mitigation), the office notified by it to the Agent in writing prior to
the date hereof (or, in the case of a Transferee, at the end of the Transfer
Certificate to which it is a party as Transferee) or such other office as it may
from time to time select by notice to the Agent;

 

“FATCA” means:

 

(a)                           sections 1471 to 1474 of the US Internal Revenue
Code of 1986 (the “Code”) or any associated regulations or other official
guidance;

 

(b)                           any treaty, law, regulation or other official
guidance enacted in any other jurisdiction, or relating to an intergovernmental
agreement between the US and any other jurisdiction, which (in either case)
facilitates the implementation of paragraph (a) above; or

 

(c)                            any agreement pursuant to the implementation of
paragraphs (a) or (b) above with the US Internal Revenue Service, the US
government or any governmental or taxation authority in any other jurisdiction;

 

“FATCA Application Date” means:

 

(a)                           in relation to a “withholdable payment” described
in section 1473(1)(A)(i) of the Code (which relates to payments of interest and
certain other payments from sources within the US), 1 January 2014;

 

(b)                           in relation to a “withholdable payment” described
in section 1473(1)(A)(ii) of the Code (which relates to “gross proceeds” from
the disposition of property of a type that can produce interest from sources
within the US), 1 January 2017; or

 

(c)                            in relation to a “passthru payment” described in
section 1471(d)(7) of the Code not falling within paragraphs (a) or (b) above, 1
January 2017,

 

or, in each case, such other date from which such payment may become subject to
a deduction or withholding required by FATCA as a result of any change in FATCA
after the date of this Agreement;

 

“FATCA Deduction” means a deduction or withholding from a payment under a
Finance Document required by FATCA;

 

“FATCA Exempt Party” means a Party that is entitled to receive payments free
from any FATCA Deduction;

 

“FATCA Payment” means either:

 

(a)                           the increase in a payment made by the Borrower to
a Finance Party under clause 8.5 (FATCA Deduction and gross-up by Borrower) or
paragraph (b) of clause 8.6 (FATCA Deduction by Finance Party); or

 

(b)                           a payment under paragraph (d) of clause 8.6 (FATCA
Deduction by Finance Party);

 

“Fee Letter” means any letter or letters dated on or about the date of this
Agreement between the Agent and the Borrower setting out any of the fees
referred to in clause 17 (Fees);

 

4

--------------------------------------------------------------------------------


 

“Finance Documents” means this Agreement, the Fee Letters, the Security
Documents, together with such other documents as may be agreed in writing by the
Agent and the Borrower;

 

“Finance Party” means the Agent, the Trustee, the Arranger or any Lender;

 

“Financial Indebtedness” means any indebtedness for or in respect of:

 

(a)                           moneys borrowed;

 

(b)                           any amount raised by acceptance under any
acceptance credit facility or dematerialised equivalent;

 

(c)                            any amount raised pursuant to any note purchase
facility or the issue of bonds, notes, debentures, loan stock or any similar
instrument;

 

(d)                           the amount of any liability in respect of any
lease or hire purchase contract which would, in accordance with GAAP, be treated
as a finance lease or Capital Lease;

 

(e)                            receivables sold or discounted (other than any
receivables to the extent they are sold on a non-recourse basis);

 

(f)                             any amount raised under any other transaction
(including any forward sale or purchase agreement) having the commercial effect
of a borrowing;

 

(g)                            any derivative transaction entered into in
connection with protection against or benefit from fluctuation in any rate or
price (and, when calculating the value of any derivative transaction, only the
marked to market value shall be taken into account);

 

(h)                           any counter-indemnity obligation in respect of a
guarantee, indemnity, bond, standby or documentary letter of credit or any other
instrument issued by a bank or financial institution;

 

(i)                               any amount raised by the issue of preferred
stock by a person which is either (i) mandatorily redeemable (by sinking fund or
similar payments or otherwise) prior to the Final Maturity Date or (ii) is
redeemable at the option of the holder thereof by a person other than any direct
or indirect parent of such person, provided that any preferred stock that such
person has the right or obligation to redeem at such time with capital stock
that is not Redeemable Preferred Stock, shall not constitute Redeemable
Preferred Stock;

 

(j)                              any amount of any liability incurred as the
deferred purchase price of property or services (excluding in the case of raw
materials;, inventory, services and supplies and deferred payments for services
to employees and former employees incurred in the ordinary course of business);

 

(k)                           (without double counting) the amount of any
liability in respect of any guarantee or indemnity for any of the items referred
to in paragraphs (a) to (j) above;

 

“Final Maturity Date” means 31 December 2016;

 

“FSA Handbook” means the UK Financial Services Authority Handbook of Rules and
Guidance (as amended from time to time);

 

“Funds at Lloyd’s” or “FAL” has the meaning given to it under paragraphs 16 and
17 of the Membership Byelaw (No. 5 of 2005);

 

“GAAP” has the meaning given to such term in the U.S. Facility Agreement;

 

5

--------------------------------------------------------------------------------


 

“General Prudential Sourcebook” or “GENPRU” means the General Prudential
Sourcebook for Banks, Building Societies, Insurers and Investment Firms (as
amended and replaced from time to time), which forms part of the FSA Handbook;

 

“Governmental Authority” means any foreign governmental authority, the United
States of America, any State of the United States, and any political subdivision
of any of the foregoing, and any central bank, agency, department, commission,
board, bureau, court or other tribunal having jurisdiction over the Agent, any
Lender, the Borrower, any Subsidiary of the Borrower or their respective
Property;

 

“Group” means the Borrower and its subsidiaries from time to time;

 

“HCC Re” means HCC Reinsurance Company Limited;

 

“Insurance Company Subsidiary” means any of the Insurance Company Subsidiaries
as defined in the U.S. Facility Agreement;

 

“Insurers Prudential Sourcebook” or “INSPRU” means the Prudential Sourcebook for
Insurers (as amended and replaced from time to time), which forms part of the
FSA Handbook;

 

“Interest Period” means in relation to an Unpaid Sum, each period determined in
accordance with clause 19 (Default Interest and Break Costs);

 

“IRS” means the United States Internal Revenue Service or any successor thereto;

 

“Lender” means:

 

(a)                           an Original Lender as named in schedule 1 (The
Original Lenders); or

 

(b)                           any financial institution which has become a party
hereto in accordance with clause 29 (Assignments and Transfers),

 

and which has not ceased to be a party hereto in accordance with the terms
hereof;

 

“Letter of Credit” means a letter of credit issued or to be issued pursuant to
clause 3 (Availability and Utilisation of the Facility) substantially in the
form set out in schedule 4 (Form of Letter of Credit) or in any other form
requested by the Borrower and agreed by the Agent (with the prior consent of the
Lenders);

 

“Letter of Credit Commission Rate” means 1.05 per cent per annum;

 

“LIBOR” means:

 

(a)                           the applicable Screen Rate; or

 

(b)                           (if no Screen Rate is available for the currency
or interest period of the relevant sum) the arithmetic mean of the rates
(rounded upwards to four decimal places) as supplied to the Agent at its request
quoted by the Reference Banks to leading banks in the London interbank market,

 

as of the Specified Time on the Quotation Date for the offering of deposits in
the currency of the relevant sum and for a period comparable to the relevant
interest period for that sum and if such rate is below zero, LIBOR will be
deemed to be zero;

 

“LMA” means the Loan Market Association;

 

“Lloyd’s” means the Society incorporated by Lloyd’s Act 1871 by the name of
Lloyd’s;

 

6

--------------------------------------------------------------------------------


 

“Lloyd’s Deposit” has the meaning given to such expression in paragraph 1 of the
Definitions Byelaw (No. 7 of 2005);

 

“Managed Syndicate” means each of syndicate 4040 and syndicate 4141 at Lloyd’s
(including, if any such syndicate merges, any successor), under the management
of the Managing Agent;

 

“Managing Agent” means HCC Underwriting Agency Ltd;

 

“Mandatory Cost” means in relation to any Unpaid Sum the percentage rate per
annum calculated by the Agent in accordance with schedule 6 (Mandatory Cost
Formulae);

 

“Material Adverse Effect” means a material adverse effect on:

 

(a)                           the financial condition, business, operations, or
assets of the Group (taken as a whole);

 

(b)                           the ability of the Borrower to perform its
material or payment obligations under the Finance Documents; or

 

(c)                            the validity or enforceability of the Finance
Documents or the rights or remedies of any Finance Party under the Finance
Documents;

 

“Material Subsidiary” means, at any time a Subsidiary of the Borrower which:

 

(a)                           is listed in schedule 8 (Material Companies); or

 

(b)                           has net assets, Net Earned Premiums (excluding
intra-group items) or profits before tax representing five per cent or more of
the net assets, Net Earned Premiums or profits before tax of the Group
calculated on a consolidated basis;

 

Compliance with the conditions set out in paragraph (b) above shall be
determined by reference to the most recent Compliance Certificate supplied by
the Borrower and/or the latest audited consolidated financial statements of the
Group delivered to the Agent pursuant to clauses 14.1(a) and 14.1(b) (Financial
Statements and Information);

 

“Member” means a Corporate Member or a Name;

 

“Moody’s” means Moody’s Investors Service Limited;

 

“Net Earned Premiums” means the portion of Net Written Premiums during or prior
to a given period which is actually earned during such period, as determined in
accordance with GAAP;

 

“Net Written Premiums” means the total of all premiums received or to be
received for insurance underwritten and reinsurance assumed during a given
period less the total premium paid or to be paid for reinsurance ceded to other
during such period, as determined in accordance with GAAP;

 

“Name” means an individual member of Lloyd’s;

 

“Notice of Termination” means a notice of the kind defined in clause 4.1
(Availability and Termination Provisions);

 

“Original Financial Statements” means the audited consolidated financial
statements of the Group for its financial year ended 31 December 2011;

 

“Outstandings” means the aggregate principal amount of each outstanding Letter
of Credit;

 

7

--------------------------------------------------------------------------------


 

“Participating Member State” means any member state of the European Union that
has the euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union;

 

“Party” means a party to this Agreement;

 

“PBGC” means the U.S. Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA;

 

“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
and is either (a) maintained by the Borrower or any member of the Controlled
Group for employees of the Borrower or any member of the Controlled Group or (b)
maintained pursuant to a collective bargaining agreement or any other
arrangement under which more than one employer makes contributions and to which
the Borrower or any member of the Controlled Group is then making or accruing an
obligation to make contributions or has within the preceding five plan years
made contributions;

 

“Property” means any interest in any kind of property, right or asset, whether
real or personal, tangible or intangible;

 

“Proportion” means in relation to a Lender in respect of any Letter of Credit,
the proportion (expressed as a percentage) borne by that Lender’s Available
Commitment to the relevant Available Facility immediately prior to the issue of
that Letter of Credit, adjusted to reflect any assignment or transfer under this
Agreement to or by that Lender;

 

“Quarterly Monitoring Return” means the quarterly monitoring return produced for
Lloyd’s in respect of a Managed Syndicate;

 

“Quotation Date” means, in relation to any period for which an interest rate is
to be determined:

 

(a)                           (if the currency is domestic sterling) the first
day of that period; or

 

(b)                           (for any other currency) two Business Days before
the first day of that period,

 

unless market practice differs in the London interbank market for a currency, in
which case the Quotation Date for that currency will be determined by the Agent
in accordance with market practice in the London interbank market (and if
quotations would normally be given by leading banks in the London interbank
market on more than one day, the Quotation Date will be the last of those days);

 

“Rating” means:

 

(a)                           in the case of Standard and Poor’s and Moody’s,
with respect to the Borrower, the rating for senior, unsecured, long-term
indebtedness for borrowed money of the Borrower that is not guaranteed by any
other person or subject to credit enhancement; or

 

(b)                           in the case of A.M. Best, with respect to any
Material Subsidiary (other than HCC Re), the Best’s Financial Strength Rating;

 

“Realistic Disaster Scenario” means any realistic disaster scenario presented in
a business plan prepared in relation to a Managed Syndicate under paragraph 14
of the Underwriting Byelaw (No. 2 of 2003) which shows the potential impact upon
the Managed Syndicate of a catastrophic event;

 

“Receiver” means a receiver or receiver and manager or administrative receiver
of the whole or any part of the Cash Collateral;

 

8

--------------------------------------------------------------------------------


 

“Reference Banks” means the principal London offices of Barclays Bank PLC and
The Royal Bank of Scotland plc or such other banks as may be appointed by the
Agent in consultation with the Borrower;

 

“Regulations U and X” means, respectively, Regulations U and X of the Board of
Governors of the Federal Reserve System of the United States (or any successor)
as now and from time to time in effect from the date of this Agreement;

 

“Repeated Representations” means:

 

(a)                           on the Utilisation Date, each of the
Representations; and

 

(b)                           on all other dates on which Representations are
repeated, each of the Representations set out in clause 13.1 (Status) to clause
13.7 (Account Party), clause 13.10 (No Default) and clause 13.13 (Pari passu
ranking) to clause 13.19 (Taxation) and clause 13.21 (Sanctions);

 

“Representations” means each of the representations set out in clause 13
(Representations);

 

“Responsible Officer” means with respect of the Borrower, its chief executive
officer, chief operating officer, chief financial officer or treasurer;

 

“Screen Rate” means the British Bankers’ Association Interest Settlement Rate
for the relevant currency and period displayed on the appropriate page of the
Reuters screen. If the agreed page is replaced or service ceases to be
available, the Agent may specify another page or service displaying the
appropriate rate after consultation with the Borrower and the Lenders;

 

“SEC” means the United States Securities and Exchange Commission or any
successor thereto;

 

“Security” means a mortgage, charge, pledge, lien or other encumbrance securing
any obligation of any person or any arrangement having a similar effect;

 

“Security Documents” means, at such time as the Borrower may provide Cash
Collateral pursuant to the terms of this Agreement, any document designated as
such by the Agent and the Borrower, creating or expressed to create, any
Security over such Cash Collateral in respect of the obligations of the Borrower
under the Finance Documents. For the avoidance of doubt, there are no Security
Documents as at the date of this Agreement;

 

“Secured Obligation” means, to the extent Cash Collateral has been provided, all
obligations at any time due, owing or incurred by the Borrower to any Secured
Party under the Finance Documents, whether present or future, actual or
contingent;

 

“Secured Parties” means the Arranger, the Trustee, the Receiver or Delegate, the
Agent and each Lender from time to time party to this Agreement;

 

“SND List” means the Specifically Designated Nationals List maintained by the
Office of Foreign Assets Control of the US Department of the Treasury or any
similar list maintained by any Authority;

 

“Specified Time” means 11.00 a.m. London time on the Quotation Date;

 

“Standard and Poor’s” means Standard and Poor’s Rating Services, a division of
The McGraw Hill Companies, Inc.;

 

9

--------------------------------------------------------------------------------


 

“Subordinated Funds at Lloyd’s” shall have the meaning ascribed to it in clause
2.4 (Ranking of Funds at Lloyd’s);

 

“Syndicate Arrangement” means any arrangement entered into by a managing agent
at Lloyd’s on behalf of the Account Party together with the other members of a
syndicate with respect to financing or reinsurance for the purposes of or in
connection with the underwriting business carried on by all such members of that
syndicate;

 

“Tax Credit” means a credit against, relief or remission for, or repayment of
any Tax;

 

“Tax Payment” means either the increase in a payment made by the Borrower to a
Finance Party under clause 8.1 (Tax gross-up) or a payment under clause 8.2 (Tax
indemnity);

 

“Term” means, save as otherwise provided herein:

 

(a)                           in relation to any Letter of Credit, the period
from its Commencement Date until its Expiry Date; and

 

(b)                           in relation to an Unpaid Sum, any of those periods
mentioned in clause 19.1 (Default Interest Periods);

 

“Total Commitments” means the aggregate of the Lenders’ Commitments, being
$90,000,000 as at the date of this Agreement;

 

“Transaction Security” means any Security created or expressed to be created
pursuant to clause 27.1 (Trust) in favour of the Trustee over the Cash
Collateral pursuant to the Security Documents;

 

“Transferee” means a person to which a Lender seeks to transfer by novation all
or part of such Lender’s rights, benefits and obligations under the Finance
Documents;

 

“Transfer Certificate” means a certificate substantially in the form set out in
schedule 7 (Form of Transfer Certificate) or in any other form agreed between
the Agent and the Borrower;

 

“Transfer Date” means in relation to any Transfer Certificate, the date for
making of the Transfer as specified in such Transfer Certificates;

 

“Unfunded Liabilities” means, with respect to any Plan, at any time, the amount
(if any) by which (a) the present value of all benefits under such Plan exceeds
(b) the fair market value of all Plan assets allocable to such benefits, all
determined as of the then most recent actuarial valuation report for such Plan,
but only to the extent that such excess represents a potential liability of any
member of the Controlled Group to the PBGC or a Plan under Title IV of ERISA.
With respect to multi-employer Plans, the term “Unfunded Liabilities” shall also
include asserted withdrawal liability under Section 4201 of ERISA to all
multi-employer Plans to which the Borrower or any member of a Controlled Group
for employees of Borrower contributes;

 

“Unpaid Sum” means any sum due and payable but unpaid by the Borrower under the
Finance Documents;

 

“Unreimbursed Amounts” means, collectively, as of any date of determination, all
amounts drawn under any Letter of Credit but not repaid on such date;

 

“U.S. Facility Agreement” means the loan agreement dated as of 8 March 2011
between the Borrower, Wells Fargo Bank, National Association as administrative
agent, lead arranger and lender and those lenders that are a signatory thereto
(as amended, restated, replaced or refinanced from time to time);

 

10

--------------------------------------------------------------------------------


 

“U.S. Facility Obligor” means an Obligor under the U.S. Facility Agreement;

 

“U.S. Tax” means any federal, state, local income, gross receipts, license,
premium, windfall profits, customs duties, capital stock, franchise, profits,
withholding, social security (or similar), real property, personal property,
sales, use, registration, value added, alternative or add-on minimum, estimated
or other tax of any kind whatsoever, imposed by the U.S. or any state,
municipality or other governmental unit therein, including any interest, penalty
or addition thereto, whether disputed or not;

 

“Utilisation Date” means the date on which the relevant Letter of Credit is to
be issued by the Agent; and

 

“Utilisation Request” means a notice substantially in the form set out in
schedule 3 (Form of Utilisation Request).

 

1.2                                   Interpretation

 

Any reference in this Agreement to:

 

(a)                           any “Account Party”, the “Agent”, any “Finance
Party”, any “Lender”, any “Secured Party” and the “Trustee” shall be construed
so as to include their and any subsequent successors and permitted transferees
in accordance with their respective interests;

 

(b)                           a “clause” shall be construed as a reference to a
clause hereof;

 

(c)                            “continuing” shall be construed (i) in relation
to a Default, as a reference to a Default which has not been waived in
accordance with the terms hereof (or with respect to which the parties have
entered into a forbearance agreement which remains in effect) or otherwise
remedied, and (ii) in relation to an Event of Default, as a reference to an
Event of Default which has not been remedied or waived in accordance with the
terms hereof (or with respect to which the parties have entered into a
forbearance agreement which remains in effect);

 

(d)                           the “equivalent” on any date in one currency (the
“first currency”) of an amount denominated in another currency (the “second
currency”) shall be construed as a reference to the amount of the first currency
which could be purchased with the amount of the second currency at the spot rate
of exchange quoted by the Agent at or about 11.00 a.m. on such date for the
purchase of the first currency with the second currency;

 

(e)                            “holding company” of a company or corporation
shall be construed as a reference to any other company or corporation in respect
of which it is a subsidiary;

 

(f)                             “knowledge” and “awareness” (or other words of
similar meaning of the Borrower) shall be deemed to mean the actual conscious
awareness, without any duty of investigation, of a Responsible Officer of the
Borrower;

 

(g)                            a “law” shall be construed as any law (including
common or customary law), statute, constitution, decree, judgment, treaty,
regulation, directive, byelaw, order or any other legislative measure of any
government, supranational, local government, statutory or regulatory body or
court;

 

(h)                           “Lloyd’s syndicate accounting rules” shall be
construed as a reference to the Lloyd’s syndicate accounting rules within the
meaning of the Definitions Byelaw (No. 7 of 2005);

 

11

--------------------------------------------------------------------------------


 

(i)                               a “month” shall be construed as a reference to
a period starting on one day in a calendar month and ending on the numerically
corresponding day in the next succeeding calendar month save that:

 

(i)                              if any such numerically corresponding day is
not a Business Day, that period shall end on the next succeeding Business Day to
occur in that next succeeding calendar month or, if there is none, shall end on
the immediately preceding Business Day; and

 

(ii)                           if there is no numerically corresponding day in
that next succeeding calendar month, that period shall end on the last Business
Day in that next succeeding calendar month;

 

(j)                              “permitted under the U.S. Facility Agreement”
shall be construed to include acts, omissions and events:

 

(i)                              which are either expressly permitted by the
wording of the U.S. Facility Agreement or not expressly prohibited by such
wording; or

 

(ii)                           permitted by such prior written consent of the
Lenders, as defined in the U.S. Facility Agreement, as may be necessary
thereunder;

 

(k)                           a “person” shall be construed as a reference to
any person, firm, company, corporation, government, state or agency of a state
or any association, trust or partnership (whether or not having separate legal
personality) or two or more of the foregoing;

 

(l)                               a “Schedule” shall, subject to any contrary
indication, be construed as a reference to a schedule hereto;

 

(m)                       a “subsidiary” means a subsidiary within the meaning
of section 1159 of the Companies Act 2006 which for these purposes shall be
treated as including any person the shares or ownership interest in which are
subject to Security and where the legal title to the shares or ownership
interests so secured are registered in the name of the secured party or its
nominee pursuant to such Security;

 

(n)                          a “successor” of any party shall be construed so as
to include an assignee or successor in title of such party and any person which
under the laws of its jurisdiction of incorporation or domicile has assumed the
rights and obligations of such party under this Agreement or to which, under
such laws, those rights and obligations have been transferred;

 

(o)                          a “syndicate” shall be construed as a reference to
a group of Members or a single Corporate Member underwriting insurance business
at Lloyd’s through the agency of a managing agent to which a particular
syndicate number is assigned by the Council of Lloyd’s;

 

(p)                           “Tax” shall be construed so as to include any tax,
levy, impost, duty or other charge or withholding of a similar nature (including
any penalty or interest payable in connection with any failure to pay or any
delay in paying any of the same);

 

(q)                           “U.S.” and “United States” means the United States
of America, its territories, possessions and other areas subject to the
jurisdiction of the United States of America;

 

(r)                              “VAT” shall be construed as a reference to
value added tax provided for in the Value Added Tax Act 1994 including any
similar tax which may be imposed in place thereof from time to time;

 

12

--------------------------------------------------------------------------------


 

(s)                             the “winding up”, “dissolution” or
“administration” of a company or corporation shall be construed so as to include
any equivalent or analogous proceedings under the law of the jurisdiction in
which such company or corporation is incorporated or any jurisdiction in which
such company or corporation carries on business including the seeking of
liquidation, winding up, reorganisation, dissolution, administration,
arrangement, adjustment and protection or relief of debtors; and

 

(t)                              a “year” shall, except when used to refer to a
year of account or a financial year, be construed as a reference to a calendar
year.

 

1.3                                   Currency

 

In this Agreement:

 

(a)                           “$” and “dollars” denote the lawful currency for
the time being of the United States of America;

 

(b)                           “£” and “sterling” denote the lawful currency of
the United Kingdom; and

 

(c)                            “€” and “euro” denote the single currency unit of
the Participating Member States.

 

1.4                                   Agreements, Statutes and Byelaws

 

Any reference in this Agreement to:

 

(a)                           the consent of the Agent shall be construed as the
consent of the Agent acting in accordance with the prior instructions of the
Lenders, unless otherwise stated and that the Borrower shall be entitled to
assume that the Agent is so acting;

 

(b)                           this Agreement or any other agreement or document
shall be construed as a reference to this Agreement or, as the case may be, such
other agreement or document as the same may have been, or may from time to time
be, amended, varied, novated or supplemented;

 

(c)                            a statute or statutory instrument shall be
construed as a reference to that statute or statutory instrument as the same may
have been, or may from time to time be, amended or, in the case of a statute, re
enacted;

 

(d)                           a time of day is a reference to London time; and

 

(e)                            a byelaw shall be construed as a reference to a
byelaw made under Lloyd’s Acts 1871 to 1982 as the same may have been, or may
from time to time be, amended or replaced.

 

1.5                                   Headings

 

Clause and schedule headings herein are for ease of reference only.

 

1.6                                   Gender

 

Words herein importing one gender shall include the other genders.

 

1.7                                   Singular and Plural

 

Words herein denoting the singular number only shall include the plural number
also and vice versa.

 

13

--------------------------------------------------------------------------------


 

1.8                                   Third Party Rights

 

A person who is not a party to this Agreement has no right under the Contract
(Rights of Third Parties) Act 1999 to enforce any term of this Agreement.

 

1.9                                   U.S. Facility Agreement

 

If the U.S. Facility Agreement has been repaid, prepaid, cancelled, terminated
and/or otherwise ceases to have effect and/or all or any of the defined terms
used therein which are referred to in this Agreement ceases to exist, the
provisions of the U.S. Facility Agreement and the relevant defined terms in
effect immediately prior to such repayment, prepayment, cancellation,
termination or other cessation of effect or existence shall, for the purposes of
this Agreement only, be regarded as continuing and incorporated herein and shall
be in full force and effect as if written herein unless and until the Lenders
agree otherwise. Capitalised terms used herein which are not otherwise defined
in this Agreement shall have the meanings given to them in the U.S. Facility
Agreement as in effect from time to time.

 

2.                                          THE FACILITY

 

2.1                                   Grant of the Facility

 

Subject to the terms of this Agreement, the Lenders grant to the Borrower on
behalf of the Account Party, upon the terms and subject to the conditions
hereof, a standby letter of credit facility in an aggregate amount equal to the
Total Commitments.

 

2.2                                   Purpose and Application

 

The Facility is made available for the purpose of enabling Funds at Lloyd’s to
be provided for the general business at Lloyd’s of the Account Party for the
2013 year of account (and any other prior open year of account) and,
accordingly, the Borrower shall ensure that all Letters of Credit will form part
of the Lloyd’s Deposit of the Account Party and the Lenders shall not be obliged
to concern themselves with such application.

 

2.3                                   Initial Conditions Precedent

 

Save as the Lenders may otherwise agree, the Borrower may not deliver a
Utilisation Request unless the Agent has confirmed to the Borrower and each of
the Lenders that it has received all of the documents and other evidence listed
in schedule 2 (Conditions Precedent) and that each is, in form and substance,
satisfactory to the Agent, such confirmation to be given promptly by the Agent
upon receipt of such documents and other evidence.

 

2.4                                   Ranking of Funds at Lloyd’s

 

It is acknowledged by the parties hereto that, subject to the duties of Lloyd’s
as trustee of all Funds at Lloyd’s and to any conditions and requirements
prescribed under the Membership Byelaw (No. 5 of 2005) which are for the time
being applicable, the Facility will provide Funds at Lloyd’s for the Account
Party which, to the extent that the Borrower is able to procure the same upon
and subject to the terms of this Agreement, shall rank senior to all other Funds
at Lloyd’s of the Account Party from time to time (the “Subordinated Funds at
Lloyd’s”).

 

2.5                                   Application of Funds at Lloyd’s

 

The Borrower shall use all reasonable endeavours to ensure that the Subordinated
Funds at Lloyd’s of the Account Party (if any) are applied to the fullest extent
possible before any payment is requested under a Letter of Credit.

 

14

--------------------------------------------------------------------------------


 

2.6                                   Further conditions precedent

 

The Agent will only be obliged to comply with clause 3.3 (Completion of Letters
of Credit) if on the date of the Utilisation Request and on the proposed
Utilisation Date:

 

(a)                           in the case of the extension or amendment of a
Letter of Credit no Default is continuing or would result from such extension or
amendment and, in any other case, no Default is continuing or would result from
the issue of the proposed Letter of Credit;

 

(b)                           the Repeated Representations are true in all
material respects;

 

2.7                                   Finance Parties’ rights and obligations

 

(a)                           The obligations of each Finance Party under the
Finance Documents are several.  Failure by a Finance Party to perform its
obligations under the Finance Documents does not affect the obligations of any
other party under the Finance Documents.  No Finance Party is responsible for
the obligations of any other Finance Party under the Finance Documents.

 

(b)                           The rights of each Finance Party under or in
connection with the Finance Documents are separate and independent rights and
any debt arising under the Finance Documents to a Finance Party from the
Borrower shall be a separate and independent debt.

 

(c)                            A Finance Party may, except as otherwise stated
in the Finance Documents, separately enforce its rights under the Finance
Documents.

 

2.8                                   Cancellation of the Letters of Credit
under the Existing Facility

 

The Borrower shall procure that, on and with effect from the Commencement Date
of the first Letter of Credit issued hereunder, the actual and contingent
liabilities under any letter of credit issued under the Existing Facility shall
be reduced to zero provided that this clause shall not prevent the issue of a
Letter of Credit under this Agreement before such a reduction if the validity or
commencement of the Letter of Credit to be issued is conditional on the release
of all outstanding letters of credit issued under the Existing Facility.

 

3.                                          AVAILABILITY AND UTILISATION OF THE
FACILITY

 

3.1                                   Availability Periods

 

Save as otherwise provided in this clause 3, all requests by the Borrower for
the issue of a Letter of Credit or the amendment of a Letter of Credit by
increasing the amount thereof shall be made during the Availability Period and
the Available Commitment of a Lender shall at the end of the Availability Period
be reduced to zero.

 

3.2                                   Utilisation Conditions

 

Save as otherwise provided herein, a Letter of Credit will be issued or amended
by increasing the amount thereof at the request of the Borrower during the
Availability Period if:

 

(a)                           not less than five Business Days (or such lesser
number of Business Days as the Agent and the Lenders may agree) before the
proposed Utilisation Date, the Agent has received a duly completed Utilisation
Request from the Borrower;

 

(b)                           the proposed Utilisation Date is a Business Day
falling within the Availability Period;

 

15

--------------------------------------------------------------------------------


 

(c)                            its amount is less than or equal to the Available
Facility;

 

(d)                           the proposed amount of the Letter of Credit or the
proposed increase in the amount thereof is not less than $5,000,000 or (ii)
(where the Available Facility is less than $5,000,000) equal to the Available
Facility;

 

(e)                            the proposed initial Term of the Letter of Credit
is (subject to the terms thereof) at least four years and its Expiry Date is no
later than the Final Maturity Date;

 

(f)                             the delivery instructions for the Letter of
Credit are specified;

 

(g)                            as a result of the proposed Letter of Credit
being issued, Outstandings will not exceed the Total Commitments; and

 

(h)                           as a result of the proposed Letter of Credit being
issued, participation in the Letter of Credit by any Lender will not cause its
Commitment to be exceeded; and

 

(i)                               the beneficiary of the Letter of Credit is
Lloyd’s.

 

3.3                                   Completion of Letters of Credit

 

(a)                           If the conditions set out in this Agreement have
been met, the Agent shall notify the Lenders of the Utilisation Request and
confirm satisfaction of such conditions and the Agent is hereby authorised to
arrange for the issue or amendment of any Letter of Credit by:

 

(i)                              completing the Commencement Date and the Expiry
Date of such Letter of Credit;

 

(ii)                           completing the schedule to such Letter of Credit
with the percentage participation of each Lender as allocated pursuant to the
terms hereof;

 

(iii)                        (in the case of an amendment increasing the amount
thereof) amending such Letter of Credit in such manner as Lloyd’s may agree; and

 

(iv)                       executing such Letter of Credit on behalf of each
Lender and following such execution delivering such Letter of Credit to Lloyd’s
on the Utilisation Date.

 

(b)                          The Agent shall notify each Lender, no later than
two Business Days prior to the proposed Utilisation Date (or by such shorter
time as may be agreed to by all of the Lenders), of the Letter of Credit that is
to be issued by the Agent on behalf of the Lenders, the proposed Term, the
aggregate principal amount of the Letter of Credit and the amount of the Letter
of Credit allocated to such Lender pursuant to this Agreement.

 

(c)                           Each Lender will participate in each Letter of
Credit through its Facility Office in its Proportion.

 

3.4                                   Letter of Credit Commission

 

The Borrower shall pay to the Agent on account of each Lender, in respect of
each Letter of Credit issued under this Agreement, a letter of credit commission
on the Outstandings in dollars at the Letter of Credit Commission Rate, such
letter of credit commission to be paid quarterly in advance in respect of each
successive period of three months ending on 31 March, 30 June, 30 September and
31 December of year (or such shorter period as shall end on the applicable
Expiry Date or the date on which a cancellation of that Letter of Credit becomes
effective) starting on the Commencement Date for such Letter of Credit and to be
paid within five Business Days of the Agent notifying the Borrower of the amount
of the letter of credit commission for the relevant period.

 

16

--------------------------------------------------------------------------------


 

3.5                                   Commitment Commission

 

The Borrower shall pay to the Agent for the account of each Lender a commitment
commission in dollars calculated on a daily basis at the rate of 0.15 per cent
per annum by reference to the amount of the unutilised and uncancelled amount of
the Available Commitment of that Lender, calculated on a daily basis and payable
quarterly in arrears on the last day of each successive period of three months
which ends during the Availability Period, on the last day of the Availability
Period and, if cancelled in full, on the cancelled amount of the relevant
Lender’s Commitment at the time the cancellation takes effect.

 

4.                                          LETTERS OF CREDIT UNDER THE FACILITY

 

4.1                                   Availability and Termination Provisions

 

Each Party hereto acknowledges that each Letter of Credit has an initial Term of
not less than four years and shall remain in force until, on or after the date
of its issue but on or prior to 31 December of any year for which the Letter of
Credit is in force, not less than four years notice is given in accordance with
the terms thereof (a “Notice of Termination”) that such Letter of Credit will be
terminated on the date specified in the notice.

 

4.2                                   Notice of Termination

 

The Agent covenants that it shall give a Notice of Termination to Lloyd’s in
respect of any Letter of Credit issued hereunder prior to 31 December 2012, so
that each such Letter of Credit expires on 31 December 2016 (whereupon the
maximum contingent liabilities of each Lender are reduced to zero).

 

4.3                                   Applied Letters of Credit

 

If, notwithstanding the provisions of clause 2.5 (Application of Subordinated
Funds at Lloyd’s), any sum is paid under a Letter of Credit (an “Applied Letter
of Credit”) before the Subordinated Funds at Lloyd’s of the Account Party have
been applied to the fullest extent possible, the Borrower shall, to any extent
necessary to facilitate the indemnification of each Lender under clause 5.2
(Borrower’s Indemnity to the Lenders), use all reasonable endeavours to procure
the release by Lloyd’s of the Subordinated Funds at Lloyd’s and (subject to the
Agent receiving confirmation that no Default or Event of Default is then
continuing):

 

(a)                           a supplementary Letter of Credit will be issued in
an amount equal to the sum paid under the Applied Letter of Credit and having an
Expiry Date which is the same as that of the Applied Letter of Credit; or

 

(b)                           the Applied Letter of Credit will be amended by
increasing the amount thereof by an amount equal to the sum so paid,

 

provided that the Agent, on behalf of the Lenders, has received written
confirmation from Lloyd’s that (a) such supplementary Letter of Credit or
increase in the amount of the Applied Letter of Credit is conditional upon the
release of the Subordinated Funds at Lloyd’s; and (b) the released Subordinated
Funds at Lloyd’s will be paid directly to the Agent on behalf of the Lenders
without deduction.

 

5.                                          BORROWER’S LIABILITIES IN RELATION
TO LETTERS OF CREDIT

 

5.1                                   Immediately payable

 

If a demand is made by Lloyd’s under a Letter of Credit, the Agent shall
promptly notify the Borrower and the Lenders.

 

17

--------------------------------------------------------------------------------


 

5.2                                   Borrower’s Indemnity to Lenders

 

The Borrower shall irrevocably and unconditionally as a primary obligation
indemnify (within three Business Days’ of demand by the Agent) each Lender
against:

 

(a)                           any sum paid or due and payable by such Lender
under any Letter of Credit; and

 

(b)                           all liabilities, costs (including, without
limitation, any costs incurred in funding any amount which falls due from such
Lender under or in connection with such Letter of Credit), claims, losses and
expenses which such Lender may at any time reasonably incur or sustain in
connection with any Letter of Credit.

 

5.3                                   Preservation of Rights

 

Neither the obligations of the Borrower set out in this clause 5 nor the rights,
powers and remedies conferred on any Lender by this Agreement or by law shall be
discharged, impaired or otherwise affected by:

 

(a)                           the winding up, dissolution, administration or
reorganisation of any Lenders or any other person or any change in its status,
function, control or ownership;

 

(b)                           any of the obligations of any Lenders or any other
person hereunder or under any Letter of Credit or under any other security taken
in respect of the Borrower’s obligations hereunder or otherwise in connection
with the Letter of Credit being or becoming illegal, invalid, unenforceable or
ineffective in any respect;

 

(c)                            time or other indulgence being granted or agreed
to be granted to the Lenders or any other person in respect of its obligations
hereunder or under or in connection with any Letter of Credit or under any such
other security;

 

(d)                           the amendment to, or any variation, waiver or
release of, any obligation of any Lender or any other person under any Letter of
Credit or this Agreement; or

 

(e)                            any other act, event or omission which, but for
this clause 5, might operate to discharge, impair or otherwise affect any of the
obligations of the Borrower set out in this clause 5 or any of the rights,
powers or remedies conferred upon any Lender by this Agreement or by law.

 

The obligations of the Borrower set out in this clause 5 shall be in addition to
and independent of every other security which any Lenders may at any time hold
in respect of the Borrower’s obligations hereunder.

 

5.4                                   Settlement Conditional

 

Any settlement or discharge between the Borrower and the Lenders shall be
conditional upon no security or payment to such Lender by the Borrower, or any
other person on behalf of the Borrower, being avoided or reduced by virtue of
any laws relating to bankruptcy, insolvency, liquidation or similar laws of
general application and, if any such security or payment is so avoided or
reduced, such Lender shall be entitled to recover the value or amount by which
such security or payment from the Borrower is so avoided or reduced subsequently
as if such settlement or discharge had not occurred.

 

5.5                                   Right to make Payments under Letters of
Credit

 

Each Lender shall be entitled to make any payment in accordance with the terms
of the relevant Letter of Credit without any reference to or further authority
from the Borrower or any other investigation or enquiry. The Borrower
irrevocably authorises each Lender to comply with any demand under a Letter of
Credit which is valid on its face.

 

18

--------------------------------------------------------------------------------


 

6.                                          RATINGS DOWNGRADE

 

6.1                                   Notification of rating

 

The Borrower shall promptly and in any event within 2 Business Days, notify the
Agent of any change in the rating assigned to it by Standard and Poor’s or
Moody’s or to any Insurance Company Subsidiary by A.M. Best.

 

6.2                                   Action upon Ratings Downgrade

 

If at any time:

 

(a)                           the Rating assigned to the Borrower by:

 

(i)                              Standard and Poor’s is lower than A-; or

 

(ii)                           Moody’s is lower than Baa2; or

 

(b)                           the Rating assigned to any Material Subsidiary
(other than HCC Re) by A.M. Best is lower than A,

 

(each a “Ratings Downgrade”) then the Borrower shall (at its option) either:

 

(i)                              within:

 

(A)                         3 Business Days of the relevant Ratings Downgrade
deposit, or procure the deposit of, cash or other assets with Lloyd’s in the
amount necessary to secure the return of each Letter of Credit issued under this
Agreement, such deposit to be made in exchange for an appropriate undertaking
from Lloyd’s that each such Letter of Credit will be returned in due course (and
promptly thereafter, deliver to the Agent evidence satisfactory to the Agent,
that such deposit has occurred and such undertaking has been obtained); and

 

(B)                         15 Business Days of the relevant Ratings Downgrade,
procure that:

 

(aa)                   each Letter of Credit issued under this Agreement is
returned by Lloyd’s to the Agent; or

 

(bb)                   the liabilities of the Lenders under each Letter of
Credit are otherwise reduced to zero to the satisfaction of the Lenders

 

(a “Letter of Credit Cancellation”); or

 

(ii)                           if it can demonstrate, to the reasonable
satisfaction of the Lenders, that the requisite lenders under the U.S. Facility
Agreement have provided their consent, within 10 Business Days of the relevant
Ratings Downgrade, provide Cash Collateral to the Trustee in an amount equal to
the Outstandings at such time.

 

For the avoidance of doubt, if the Borrower neither effects a Letter of Credit
Cancellation in accordance with the terms of paragraphs (a) above nor provides
Cash Collateral in accordance with the terms of paragraph (b) above, as
applicable, this shall constitute an Event of Default for the purpose of this
Agreement.

 

19

--------------------------------------------------------------------------------


 

6.3                                   Further Letters of Credit

 

For so long as any of the circumstances described in sub-clauses 6.2(a) to
6.2(b) above are in existence, the Borrower may not submit a Utilisation Request
and no Lender shall be obliged to participation in any further Letter of Credit
under this Agreement.

 

6.4                                   Repayment of Cash Collateral

 

If, following the provision of Cash Collateral to the Trustee in accordance with
clause 6.2 (Action upon Ratings Downgrade) above:

 

(a)                           the Rating assigned to the Borrower by Standard
and Poor’s is A- or better;

 

(b)                           the Rating assigned to the Borrower by Moody’s is
Baa2 or better; and

 

(c)                            the Rating assigned to any Material Subsidiary
(other than HCC Re) by A.M. Best is A or better,

 

the Trustee shall, upon three Business Days’ notice from the Borrower, repay
such Cash Collateral to the Borrower.

 

7.                                          CANCELLATION AND PREPAYMENT

 

7.1                                   Cancellation of the Available Facility

 

The Borrower may, by giving to the Agent not less than 10 Business Days’ prior
notice to that effect, cancel the whole or any part (being a minimum amount of
$5,000,000) of the Available Facility and no amount so cancelled may be
subsequently reinstated. Any cancellation under this clause 7.1 shall reduce the
Commitment and the Available Commitment of each Lender rateably.

 

7.2                                   Cancellation of Letters of Credit

 

The Borrower may give the Agent not less than 10 Business Days’ prior notice of
its intention to procure that the liability of each Lender under any Letter of
Credit is reduced to zero (whereupon it shall do so).

 

7.3                                   Notice of Cancellation

 

Any notice of cancellation given by the Borrower pursuant to this clause 7 shall
be irrevocable, shall specify the date upon which such cancellation is to be
made and the amount of such cancellation and shall oblige the Borrower to
procure such cancellation on such date.

 

7.4                                   Notice of Removal of a Lender

 

If:

 

(a)                           any Lender ceases to be an Approved Credit
Institution;

 

(b)                           any sum payable to any Lender by the Borrower is
required to be increased pursuant to clause 8 (Taxes);

 

(c)                            any Lender claims indemnification from the
Borrower under clause 9.2 (Tax Indemnity) or clause 10 (Increased Costs); or

 

(d)                           at any time on or after the date which is six
months before the earliest FATCA Application Date for any payment by a Party to
a Lender, that Lender is not, or has ceased to be, a FATCA Exempt Party,

 

20

--------------------------------------------------------------------------------


 

the Borrower may, whilst such circumstance continues or that Lender continues
not to be a FATCA Exempt Party, give the Agent at least ten Business Days’
notice (which notice shall be irrevocable) of its intention to cancel the
Commitment of such Lender.

 

7.5                                   Removal of a Lender

 

(a)                           On the day the notice referred to in clause 7.4
(Notice of Removal of a Lender) expires the Borrower at whose request a Letter
of Credit has been issued shall procure that such Lender’s Proportion of each
relevant Letter of Credit be reduced to zero (by reduction of the amount of such
Letter of Credit in an amount equal to such Lender’s Proportion).

 

(b)                           The Borrower may, in the circumstances set out in
paragraph 7.4 (Notice of Removal of a Lender) above, on ten Business Days’ prior
notice to the Agent and that Lender, replace that Lender by requiring that
Lender to (and, to the extent permitted by law, that Lender shall) transfer
pursuant to clause 29 (Assignments and Transfers) all (and not part only) of its
rights and obligations under this Agreement to one or more Lenders or any other
bank, financial institution, trust, fund or other entity selected by the
Borrower which confirms its willingness to assume and does assume all the
obligations of the transferring Lender in accordance with clause 29 (Assignments
and Transfers) for a purchase price in cash or other cash payment payable at the
time of the transfer equal to the outstanding principal amount of such Lender’s
Proportion of each relevant Letter of Credit which has been drawn but for which
that Lender has not been reimbursed, Break Costs and other amounts payable in
relation thereto under the Finance Documents.

 

(c)                            The replacement of a Lender pursuant to paragraph
7.5(a) above shall be subject to the following conditions:

 

(i)                              the Borrower shall have no right to replace the
Agent;

 

(ii)                           neither the Agent nor any Lender shall have any
obligation to find a replacement Lender; and

 

(iii)                        in no event shall the Lender replaced under
paragraph 7.5(b) above be required to pay or surrender any of the fees received
by such Lender pursuant to the Finance Documents (other than the payment to a
replacement Lender of the relevant proportion of any Letter of Credit Commission
which has been paid to it).

 

7.6                                   No Further Availability

 

A Lender for whose account a cancellation is to be made under clause 7.4 (Notice
of Removal of a Lender) shall not be obliged to participate in any Letter of
Credit on or after the date upon which the Agent receives the Borrower’s notice
of its intention to procure the cancellation of such Lender’s share of the
Outstandings, and such Lender’s Available Commitment under the Facility shall be
reduced to zero.

 

7.7                                   No Other Cancellation

 

The Borrower shall not cancel all or any part of the Outstandings except at the
times and in the manner expressly provided for in this Agreement.

 

21

--------------------------------------------------------------------------------


 

8.                                          TAXES

 

8.1                                   Tax Gross-Up

 

(a)                           All payments to be made by the Borrower to any
Lender under the Finance Documents shall be made free and clear of and without
deduction for or on account of Tax (other than a FATCA Deduction) unless the
Borrower is required to make such a payment subject to the deduction or
withholding of Tax (other than a FATCA Deduction), in which case the sum payable
by the Borrower (in respect of which such deduction or withholding is required
to be made) shall be increased to the extent necessary to ensure that such
Lender receives a sum net of any deduction or withholding equal to the sum which
it would have received had no such deduction or withholding been made or
required to be made.

 

(b)                           If the Borrower is required to make a tax
deduction (other than a FATCA Deduction) the Borrower shall make that tax
deduction and any payment required in connection with that tax deduction within
the time allowed and in the minimum amount required by law.

 

(c)                            The Borrower is not required to make an increased
payment under clause 8.1(a) to a Lender, if the tax deduction in question is in
respect of Tax imposed by the United Kingdom or the United States of America or
any taxing authority of or in the United States of America and, on the date on
which the payment falls due:

 

(i)                              the Borrower is able to demonstrate that the
payment could have been made to that Lender without the tax deduction had that
Lender complied with its obligations under clause 8.1(e) below;

 

(ii)                           such Tax would not have been levied or imposed
but for that Lender’s failure to perform its obligations under clause 8.1(d)
below; or

 

(iii)                        such Tax would not have been levied or imposed but
for that Lender changing its Facility Office from that specified in clause 32.2
(Addresses) other than a change made pursuant to clause 12 (Mitigation).

 

(d)                           Each Lender shall deliver to the Agent for
transmission to the Borrower (and/or such other persons as the Borrower
designates) two copies (or such other number as may be specified by the Borrower
in order to comply with then applicable requirements of U.S. law) of duly
executed U.S. Internal Revenue Service Forms W 8BEN, W 8ECI, W 8IMY or any
successor to any such form (and, where any Lender is claiming exemption from
U.S. federal income and withholding tax under Section 871(h) or 881(c) of the
U.S. Tax Code a statement that it is not a person described in Section 881(c)(3)
of the U.S. Tax Code) but only so long as that Lender remains lawfully able to
do so, and/or such other forms, certificates and documentation upon request of
the Borrower as may be necessary or appropriate to establish, in each case, that
it is entitled to receive payments under the Finance Documents without a tax
deduction for U.S. federal income or withholding tax or with a tax deduction at
a reduced rate (in each case, other than a FATCA Deduction). A Lender shall
deliver the forms, certificates and documentation described in this clause
8.1(d) to the Agent for transmission to the Borrower at the following times:

 

(i)                              on or prior to becoming a party to this
Agreement;

 

(ii)                           upon change in circumstances requiring a new or
additional form, certificate or documentation; and

 

(iii)                        when reasonably requested by the Borrower.

 

The Agent shall deliver each form, certificate and documentation described in
this clause 10.1.4 to the Borrower promptly following receipt.

 

(e)                            The Borrower and the Lenders shall co operate in
good faith in completing any procedural steps necessary for the Borrower to make
payments to the Lenders

 

22

--------------------------------------------------------------------------------


 

without any withholding or deduction for any Taxes (other than a FATCA
Deduction).  In particular, the Borrower agrees to provide such information in
respect of itself as may be reasonably requested by the Lenders in order for the
Lenders to comply with any administrative formalities required (including the
completion and submission to the taxation authority in each Lender’s country of
residence, for the purpose of any relevant double taxation treaty, of
appropriate forms and documents) for the Lenders to be exempt from withholding
or deduction for any Taxes (other than a FATCA Deduction) under any double
taxation treaty. Similarly, the Lenders undertake to complete, file and/or
provide any tax certificate or other document as may be reasonably requested by
the Borrower in writing in order for the Borrower to be exempt from withholding
or deduction for any Taxes (other than a FATCA Deduction) under any double
taxation treaty.

 

8.2                                   Tax Indemnity

 

Without prejudice to clause 8.1 (Tax Gross-up), if any Lender is required to
make any payment of or on account of Tax on or in relation to any sum received
or receivable under the Finance Documents (including any sum deemed for purposes
of Tax to be received or receivable by such Lender whether or not actually
received or receivable) or if any liability in respect of any such payment is
asserted, imposed, levied or assessed against any Lender, the Borrower shall,
within three Business Days of demand by the Agent, promptly indemnify the Lender
which suffers a loss or liability as a result against such payment or liability,
together with any interest, penalties, costs and expenses payable or incurred in
connection therewith, provided that this clause 8.2 shall not apply to:

 

(a)                           any Tax imposed on and calculated by reference to
net income (however described), franchise taxes, and branch profits taxes (but
in each case not including any tax on sums deemed for purposes of tax to be
received or receivable by such Lender but not actually received or receivable)
in each case imposed by the jurisdiction in which such Lender is incorporated
or, if different the jurisdiction (or jurisdictions) in which that Lender is
treated as resident for tax purposes;

 

(b)                           any Tax imposed on and calculated by reference net
income (however described), franchise taxes, and branch profits taxes (but in
each case not including any tax on sums deemed for purposes of tax to be
received or receivable by such Lender but not actually received or receivable)
in each case imposed by the jurisdiction in which such Lender’s Facility Office
is located; or

 

(c)                            any loss or liability to the extent it is
compensated for by clause 8.1 (Tax Gross-up), clause 8.5 (FATCA Deduction and
gross-up by Borrower) or paragraph (b) of clause 8.6 (FATCA Deduction by Finance
Party).

 

8.3                                   Claims by the Lenders

 

A Lender intending to make a claim pursuant to clause 8.2 (Tax Indemnity) shall
notify the Agent of the event giving rise to the claim, whereupon the Agent
shall notify the Borrower thereof.

 

8.4                                   FATCA Information

 

(a)                           Subject to paragraph (c) below, each Party shall,
within ten Business Days of a reasonable request by another Party:

 

(i)                              confirm to that other Party whether it is:

 

(A)                         a FATCA Exempt Party; or

 

(B)                         not a FATCA Exempt Party; and

 

23

--------------------------------------------------------------------------------


 

(ii)                           supply to that other Party such forms,
documentation and other information relating to its status under FATCA
(including its applicable passthru percentage or other information required
under the Treasury Regulations or other official guidance including
intergovernmental agreements) as that other Party reasonably requests for the
purposes of that other Party’s compliance with FATCA.

 

(b)                           If a Party confirms to another Party pursuant to
8.4(a)(i) above that it is a FATCA Exempt Party and it subsequently becomes
aware that it is not, or has ceased to be a FATCA Exempt Party, that Party shall
notify that other Party reasonably promptly.

 

(c)                            Paragraph (a) above shall not oblige any Finance
Party to do anything which would or might in its reasonable opinion constitute a
breach of:

 

(i)                              any law or regulation;

 

(ii)                           any policy of that Finance Party;

 

(iii)                        any fiduciary duty; or

 

(iv)                       any duty of confidentiality.

 

(d)                           If a Party fails to confirm its status or to
supply forms, documentation or other information requested in accordance with
paragraph (a) above (including, for the avoidance of doubt, where paragraph (c)
above applies), then:

 

(i)                              if that Party failed to confirm whether it is
(and/or remains) a FATCA Exempt Party then such Party shall be treated for the
purposes of the Finance Documents as if it is not a FATCA Exempt Party; and

 

(ii)                           if that Party failed to confirm its applicable
passthru percentage then such Party shall be treated for the purposes of the
Finance Documents (and payments made thereunder) as if its applicable passthru
percentage is 100 per cent,

 

until (in each case) such time as the Party in question provides the requested
confirmation, forms, documentation or other information.

 

8.5                                   FATCA Deduction and gross-up by Borrower

 

(a)                           If the Borrower is required to make a FATCA
Deduction, the Borrower shall make that FATCA Deduction and any payment required
in connection with that FATCA Deduction within the time allowed and in the
minimum amount required by FATCA.

 

(b)                           If a FATCA Deduction is required to be made the
Borrower, the amount of the payment due from the Borrower shall be increased to
an amount which (after making any FATCA Deduction) leaves an amount equal to the
payment which would have been due if no FATCA Deduction had been required.

 

(c)                            The Borrower shall promptly upon becoming aware
that it must make a FATCA Deduction (or that there is any change in the rate or
the basis of a FATCA Deduction) notify the Agent accordingly. Similarly, a
Finance Party shall notify the Agent on becoming so aware in respect of a
payment payable to that Finance Party. If the Agent receives such notification
from a Finance Party it shall notify the Borrower.

 

(d)                           Within thirty days of making either a FATCA
Deduction or any payment required in connection with that FATCA Deduction, the
Borrower shall deliver to the Agent for the Finance Party entitled to the
payment evidence reasonably satisfactory to that

 

24

--------------------------------------------------------------------------------


 

Finance Party that the FATCA Deduction has been made or (as applicable) any
appropriate payment paid to the relevant governmental or taxation authority.

 

8.6                                   FATCA Deduction by a Finance Party

 

(a)                           Each Finance Party may make any FATCA Deduction it
is required by FATCA to make, and any payment required in connection with that
FATCA Deduction, and no Finance Party shall be required to increase any payment
in respect of which it makes such a FATCA Deduction. A Finance Party which
becomes aware that it must make a FATCA Deduction in respect of a payment to
another Party (or that there is any change in the rate or the basis of such
FATCA Deduction) shall notify that Party and the Agent.

 

(b)                           If the Agent is required to make a FATCA Deduction
in respect of a payment to a Finance Party under clause 23.2 (Distributions by
the Agent) which relates to a payment by the Borrower, the amount of the payment
due from the Borrower shall be increased to an amount which (after the Agent has
made such FATCA Deduction), leaves the Agent with an amount equal to the payment
which would have been made by the Agent if no FATCA Deduction had been required.

 

(c)                            The Agent shall promptly upon becoming aware that
it must make a FATCA Deduction in respect of a payment to a Finance Party under
clause 23.2 (Distributions by the Agent) which relates to a payment by the
Borrower (or that there is any change in the rate or the basis of such a FATCA
Deduction) notify the Borrower and the relevant Finance Party.

 

(d)                           The Borrower shall (within three Business Days of
demand by the Agent) pay to a Finance Party an amount equal to the loss,
liability or cost which that Finance Party determines will be or has been
(directly or indirectly) suffered by that Finance Party as a result of another
Finance Party making a FATCA Deduction in respect of a payment due to it under a
Finance Document. This paragraph shall not apply to the extent a loss, liability
or cost is compensated for by an increased payment under paragraph (b) above.

 

(e)                            A Finance Party making, or intending to make, a
claim under paragraph (d) above shall promptly notify the Agent of the FATCA
Deduction which will give, or has given, rise to the claim, following which the
Agent shall notify the Borrower.

 

8.7                                   Tax Credit and FATCA

 

If the Borrower makes a FATCA Payment and the relevant Finance Party determines
that:

 

(a)                           a Tax Credit is attributable to an increased
payment of which that FATCA Payment forms part, to that FATCA Payment or to a
FATCA Deduction in consequence of which that FATCA Payment was required; and

 

(b)                           that Finance Party has obtained, utilised and
retained that Tax Credit,

 

the Finance Party shall pay an amount to the Borrower which that Finance Party
determines will leave it (after that payment) in the same after-Tax position as
it would have been in had the FATCA Payment not been required to be made by the
Borrower.

 

9.                                          TAX RECEIPTS

 

9.1                                   Notification of Requirement to Deduct Tax

 

If, at any time, the Borrower is required by law to make any deduction or
withholding from any sum payable by it under the Finance Documents (or if
thereafter there is any

 

25

--------------------------------------------------------------------------------


 

change in the rates at which or the manner in which such deductions or
withholdings are calculated), the Borrower shall promptly notify the Agent.

 

9.2                                   Evidence of Payment of Tax

 

If the Borrower makes any payment under the Finance Documents in respect of
which it is required to make any deduction or withholding, it shall pay the full
amount required to be deducted or withheld to the relevant taxation or other
authority within the time allowed for such payment under applicable law and
shall deliver to the Agent for each Lender, within thirty days after it has made
such payment to the applicable authority, an original receipt (or a certified
copy thereof) issued by such authority evidencing the payment to such authority
of all amounts so required to be deducted or withheld in respect of that
Lender’s share of such payment.

 

9.3                                   Tax Credit Payment

 

If the Borrower makes a Tax Payment for the benefit of any Lender and such
Lender, determines that:

 

(a)                           a Tax Credit is attributable either to an
increased payment of which that Tax Payment forms part, or to that Tax Payment;
and

 

(b)                           that Lender has obtained, utilised and retained
that Tax Credit,

 

the Lender shall pay an amount to the Borrower which that Lender determines will
leave it (after that payment) in the same after-Tax position as it would have
been in had the Tax Payment not been required to be made by the Borrower.

 

9.4                                   Tax Credit Clawback

 

If any Lender makes any payment to the Borrower pursuant to clause 9.3 (Tax
Credit Payment) and such Lender subsequently reasonably determines, in its sole
opinion, that the credit, relief, remission or repayment in respect of which
such payment was made was not available or has been withdrawn or that it was
unable to use such credit, relief, remission or repayment in full, the Borrower
shall reimburse such Lender such amount as such Lender reasonably determines, in
its sole opinion, is necessary to place it in the same after-tax position as it
would have been in if such credit, relief, remission or repayment had been
obtained and fully used and retained by such Lender.

 

9.5                                   Tax and Other Affairs

 

No provision of this Agreement shall interfere with the right of any Lender to
arrange its Tax or any other affairs in whatever manner it thinks fit, oblige
any Lender to claim any credit, relief, remission or repayment in respect of any
payment under clause 8.1 (Tax Gross-up) in priority to any other credit, relief,
remission or repayment available to it nor oblige any Lender to disclose any
information relating to its Tax or other affairs or any computations in respect
thereof.

 

10.                                   INCREASED COSTS

 

10.1                            Increased Costs

 

Subject to clause 10.3 (Exclusions) if, by reason of (a) any change in law or in
its interpretation or administration and/or (b) compliance with any request or
requirement relating to the maintenance of capital or any other request from or
requirement of any central bank or other fiscal, monetary or other authority
(being a request or requirement with which banks are accustomed to comply)
and/or (c) the introduction of, changeover to or operation of the euro in any
Participating Member State (in each case, after the date of this Agreement):

 

26

--------------------------------------------------------------------------------


 

(a)                           a Finance Party or any holding company of such
Finance Party fails to obtain the rate of return on its capital which it would
have been able to obtain but for such Finance Party entering into or assuming or
maintaining a commitment, issuing or performing its obligations under the
Finance Documents;

 

(b)                           a Finance Party or any holding company of such
Finance Party incurs a cost as a result of such Finance Party entering into or
assuming or maintaining a commitment, or performing its obligations under the
Finance Documents; or

 

(c)                            there is any increase in the cost to a Finance
Party or any holding company of such Finance Party of funding or maintaining any
Unpaid Sum or any Letter of Credit; or

 

(d)                           attributable to the wilful breach by the relevant
Finance Party or its Affiliates of any law or regulation,

 

the Borrower shall, within three Business Days’ of a demand of the Agent,
promptly pay to the Agent for the account of that Finance Party amounts
sufficient to indemnify that Finance Party or to enable that Finance Party to
indemnify its holding company from and against, as the case may be, (a) such
failure to obtain the rate of return of capital, or (b) such cost.

 

10.2                            Increased Costs Claims

 

A Finance Party intending to make a claim pursuant to clause 10.1 (Increased
Costs) shall notify the Agent of the event giving rise to such claim, the amount
of such claim and the basis for calculation of such amount, no later than 60
days of the credit department of its Facility Office becoming aware of such
event, whereupon the Agent shall notify the Borrower thereof.

 

10.3                            Exclusions

 

Notwithstanding the foregoing provisions of this clause 10, no Finance Party
shall be entitled to make any claim under this clause 10 in respect of:

 

(a)                           any cost, increased cost or liability as referred
to in clause 10.1 (Increased Costs) to the extent the same is compensated by the
Mandatory Cost;

 

(b)                           any cost, increased cost or liability compensated
by clause 8 (Taxes);

 

(c)                           any tax referred to in clauses 8.2(a) or clause
8.2(b);

 

(d)                           any cost, increased cost or liability incurred as
a result of the Bank changing its Facility Office other than a change made
pursuant to clause 12 (Mitigation);

 

(e)                            a FATCA Deduction required to be made by the
Borrower or a Finance Party; or

 

(f)                             any cost, increased cost or liability
compensated for by paragraph (d) of clause 8.6 (FATCA Deduction by a Finance
Party).

 

11.                                   ILLEGALITY

 

If, at any time, it is or will become unlawful or prohibited pursuant to any
request from or requirement of any central bank or other fiscal, monetary or
other authority (being a request or requirement with which banks are accustomed
to comply) for a Lender to fund, issue, participate in or allow to remain
outstanding all or part of the Letters of Credit then that Lender shall,
promptly after becoming aware of the same, notify the Borrower through the Agent
of the same and:

 

27

--------------------------------------------------------------------------------


 

(a)                           such Lender shall not thereafter be obliged to
participate in or issue any Letter of Credit and the Commitment of that Lender
shall be immediately reduced to zero; and

 

(b)                           if the Agent on behalf of such Lender so requires,
the Borrower shall procure by such date as the Agent shall have specified that:

 

(i)                              the liabilities of such Lender under each
Letter of Credit are reduced to zero; or

 

(ii)                           if such Lender consents (such consent not to be
unreasonably withheld) and the Borrower can demonstrate, to the reasonable
satisfaction of the Lenders, that the requisite lenders under the U.S. Facility
Agreement have provided their consent, Cash Collateral is provided for each
Letter of Credit in an amount equal to that Lender’s maximum actual and
contingent liabilities under that Letter of Credit and all amounts owing to such
Lender hereunder are repaid in full,

 

in either such case, by no later than the last day of any applicable grace
period permitted by law.

 

12.                                   MITIGATION

 

If, in respect of any Lender, circumstances arise which would or would upon the
giving of notice result in:

 

(a)                           an increase in any sum payable to it or for its
account pursuant to clause 8.1 (Tax Gross-up) or clause 8.5 (FATCA Deduction and
gross-up by Borrower);

 

(b)                           a claim for indemnification pursuant to clause 8.2
(Tax Indemnity), clause 8.6 (FATCA Deduction by a Finance Party) or clause 10.1
(Increased Costs); or

 

(c)                            the reduction of its Available Commitment to zero
pursuant to clause 11 (Illegality);

 

then, without in any way limiting, reducing or otherwise qualifying the rights
of such Lender or the obligations of the Borrower under any of the clauses
referred to in sub-clauses 12(a), 12(b) and 12(c), such Lender shall promptly
upon becoming aware of such circumstances notify the Agent thereof and in
consultation with the Agent and the Borrower and, to the extent that it can do
so lawfully and without prejudice to its own position, take reasonable steps
(including a change of location of its Facility Office or the transfer of its
rights, benefits and obligations hereunder to another financial institution
which is an Approved Credit Institution and which is acceptable to the Borrower
and willing to participate in the Facility) to mitigate the effects of such
circumstances, provided that such Lender shall be under no obligation to take
any such action if, in the reasonable opinion of such Lender, to do so might
have any adverse effect upon its business, operations or financial condition
(other than any minor costs and expenses of an administrative nature).

 

13.                                   REPRESENTATIONS

 

The Borrower makes on the date hereof the representations and warranties set out
in clause 13.1 (Status) to clause 13.21 (Sanctions). The Borrower acknowledges
that the Lenders have entered into this Agreement in reliance on those
representations and warranties. Capitalised terms used in clause 13.16 (ERISA)
below shall, unless otherwise defined in this Agreement, have the meanings given
to such terms in the U.S. Facility Agreement in effect as at the date hereof.

 

28

--------------------------------------------------------------------------------


 

13.1                            Status

 

(a)                           The Borrower and each U.S. Facility Obligor is a
corporation or limited liability company, duly incorporated and validly existing
under the law of its jurisdiction of incorporation.

 

(b)                           The Borrower and each U.S. Facility Obligor has
the corporate power to own its assets and carry on its business as it is being
conducted.

 

13.2                            Binding obligations

 

The obligations expressed to be assumed by the Borrower in each Finance Document
to which it is a party are, subject to any general principles of law limiting
its obligations which are specifically referred to in any legal opinion
delivered pursuant to clause 2.3 (Initial Conditions Precedent), legal, valid,
binding and enforceable obligations.

 

13.3                            Non-conflict with other obligations

 

The entry into and performance by the Borrower of, and the transactions
contemplated by, the Finance Documents do not and will not conflict with:

 

(a)                           any law or regulation applicable to it;

 

(b)                           it’s or any U.S. Facility Obligor’s constitutional
documents;

 

(c)                            to the best of a Responsible Officer’s knowledge
and belief, having made reasonable and proper enquiry, any agreement or
instrument binding upon it or any U.S. Facility Obligor or it’s or any U.S.
Facility Obligor’s assets; or

 

(d)                           any agreement or instrument binding upon it or any
U.S. Facility Obligor or it’s or any U.S. Facility Obligor’s assets in a manner
or to an extent that it would reasonably be expected to have a Material Adverse
Effect.

 

13.4                            Power and authority

 

The Borrower has the corporate power and capacity to enter into, perform and
deliver, and have taken all necessary action to authorise its entry into,
performance and delivery of, the Finance Documents to which it is a party and
the transactions contemplated by those Finance Documents.

 

13.5                            Validity and admissibility in evidence

 

All Authorisations required or desirable:

 

(a)                           to enable the Borrower lawfully to enter into,
exercise its rights and comply with its obligations under the Finance Documents
to which it is a party; and

 

(b)                           to make the Finance Documents to which it is a
party admissible in evidence in its jurisdiction of incorporation,

 

have been obtained or effected and are in full force and effect.

 

13.6                            Governing law and enforcement

 

(a)                           The choice of English law as the governing law of
the Finance Documents will be recognised and enforced in the Borrower’s
jurisdiction of incorporation.

 

(b)                           Any judgment obtained in England in relation to a
Finance Document will be recognised and enforced in the Borrower’s jurisdiction
of incorporation.

 

29

--------------------------------------------------------------------------------


 

13.7                            Account Party

 

The Account Party is duly authorised to underwrite business at Lloyd’s.

 

13.8                            Deduction of Tax

 

The Borrower is not required to make any deduction for or on account of Tax from
any payment it may make under any Finance Document.

 

13.9                            No filing or stamp taxes

 

Under the law of the Borrower’s jurisdiction of incorporation it is not
necessary that the Finance Documents be filed, recorded or enrolled with any
court or other authority in that jurisdiction or that any stamp, registration or
similar tax be paid on or in relation to the Finance Documents or the
transactions contemplated by the Finance Documents.

 

13.10                     No default

 

(a)                           No Event of Default is continuing or would
reasonably be expected to result from the issue of any Letter of Credit.

 

(b)                           No other event or circumstance is outstanding
which constitutes a default under any other agreement or instrument which is
binding on it or any of its subsidiaries or to which its (or any of its
subsidiaries’) assets are subject which would reasonably be expected to have a
Material Adverse Effect.

 

13.11                     No misleading information

 

All written information supplied to any Finance Party by any member of the Group
which is factual, is true, complete and accurate in all material respects as at
the date it was given and is not misleading in any material respect and all
financial projections so supplied have been prepared on the basis of recent
historical information and on the basis of reasonable assumptions.  No
information has been given or withheld that results in the information supplied
to any Finance Party by any member of the Group being untrue or misleading in
any material respect.

 

13.12                     Financial statements

 

(a)                          Its Original Financial Statements were prepared in
accordance with accounting principles generally accepted in its jurisdiction of
incorporation and consistently applied.

 

(b)                          Its Original Financial Statements fairly represent
its financial condition and operations during the relevant financial year.

 

(c)                            There has been no material adverse change in its
business or financial condition or the business or consolidated financial
condition of the Group (taken as a whole) since 30 September 2010.

 

13.13                     Pari passu ranking

 

The payment obligations of the Borrower under the Finance Documents rank at
least pari passu with the claims of all its other unsecured and unsubordinated
creditors, except for obligations mandatorily preferred by law applying to
companies generally.

 

13.14                     No proceedings pending or threatened

 

No litigation, arbitration or administrative proceedings of or before any court,
arbitral body or agency which, if adversely determined, would reasonably be
expected to have a

 

30

--------------------------------------------------------------------------------


 

Material Adverse Effect have (to the best of a Responsible Officer’s knowledge
and belief) been started or threatened against it or any of its subsidiaries.

 

13.15                     No Winding-up

 

Save for any solvent liquidation or reorganisation of any Material Subsidiary
and which has been notified to the Agent in writing in advance, neither the
Borrower nor any Material Subsidiary has taken any corporate action nor have any
other steps been taken or legal proceedings been started or (to the best of its
knowledge and belief) threatened against the Borrower or any Material Subsidiary
for its winding up, dissolution, administration or re organisation (whether by
voluntary arrangement, scheme of arrangement or otherwise) or for the
appointment of a receiver, administrator, administrative receiver, conservator,
custodian, trustee or similar officer of it or of any or all of its assets or
revenues which in the case of any such proceedings being started or threatened
against it which was not dismissed, discharged, stayed or restrained in each
case within 90 days of the start thereof.

 

13.16                     ERISA

 

With respect to each Plan, Borrower and each member of the Controlled Group have
fulfilled their obligations, including obligations under the minimum funding
standards of ERISA and the Code and are in compliance in all material respects
with the provisions of ERISA and the Code except to the extent that failure to
fulfil obligations or comply would not reasonably be expected to have a Material
Adverse Effect. No event has occurred which could result in a liability of
Borrower or any member of the Controlled Group to the PBGC or a Plan (other than
to make contributions in the ordinary course) that would reasonably be expected
to have a Material Adverse Effect. There have not been any nor are there now
existing any events or conditions that would cause the lien provided under
Section 4068 of ERISA to attach to any Property of Borrower or any member of the
Controlled Group. Unfunded Liabilities as of the date hereof do not exceed
$500,000. No “prohibited transaction” (for which there is not an exemption) has
occurred with respect to any Plan which would reasonably be expected to have a
Material Adverse Effect.

 

13.17                     Federal Reserve Regulations

 

None of the proceeds of any Loan will be used for the purpose of purchasing or
carrying directly or indirectly any margin stock or for any other purpose which
would constitute this transaction a “purpose credit” within the meaning of
Regulations U and X of the Board of Governors of the Federal Reserve System, as
any of them may be amended from time to time.

 

13.18                    Investment Companies

 

Neither the Borrower nor any of its Material Subsidiaries is an investment
company within the meaning of the Investment Company Act of 1940, as amended,
or, directly or indirectly, controlled by or acting on behalf of any person
which is an investment company, within the meaning of said Act.

 

13.19                     Taxation

 

The Borrower and each of its Subsidiaries has filed all federal and other
material income tax returns required to have been filed and paid all material
federal, state and local and foreign income taxes due and payable, except (i)
those for which extensions have been obtained and those which are being
contested in good faith and adequate reserves computed in accordance with GAAP
have been set aside therefor or (ii) taxes, assessments, levies or other charges
imposed by any Governmental Authority with respect to which the failure to make
payments would not, by reason of the amount

 

31

--------------------------------------------------------------------------------


 

thereof or of remedies available to such Governmental Authorities, reasonably be
expected to have a Material Adverse Effect.

 

13.20                     Banking Act

 

No member of the Group is a bank, a holding company of a bank, a building
society or a credit union, or a group undertaking of any such entities as such
terms are defined in Part 1 of the Banking Act 2009.

 

13.21                     Sanctions

 

Neither the Borrower, nor any of its subsidiaries or directors, is either:

 

(a)                           listed, or is owned or controlled, directly or
indirectly, by any person which is listed, on an SDN List;

 

(b)                           located, organised or resident in a country which
is the subject of sanctions by any Authority; or

 

(c)                            a governmental agency, authority or body or
state-owned enterprise of any country which is the subject of sanctions by any
Authority.

 

13.22                     Repetition of Representations

 

The Repeated Representations shall be deemed to be repeated by the Borrower by
reference to the facts and circumstances then existing on the date of each
Utilisation Request, each Utilisation Date, the Commencement Date of each Letter
of Credit and every three months thereafter until the date upon which the
Lenders’ aggregate liability under such Letter of Credit is zero.

 

14.                                   FINANCIAL INFORMATION

 

14.1                            Financial Statements and Information

 

The Borrower shall deliver to the Agent each of the following:

 

(a)                           as soon as available and in any event within 90
days after the end of each fiscal year, Annual Financial Statements of the
Borrower in the form filed with the Securities and Exchange Commission (publicly
filing the Borrower’s 10-K with the Securities and Exchange Commission will
satisfy the requirements of the subsection and shall be deemed furnished and
delivered on the date such information has been posted on the Securities and
Exchange Commission website available through http://www.sec.gov or such
successor webpage of the Securities and Exchange Commission);

 

(b)                           as soon as available and in any event within 45
days after the end of each fiscal quarter, Quarterly Financial Statements of the
Borrower in the form filed with the Securities and Exchange Commission (publicly
filing Borrower’s Form 10-Q with the Securities and Exchange Commission will
satisfy the requirements of this subsection and shall be deemed furnished and
delivered on the date such information has been posted on the Securities and
Exchange Commission website available through http://www.sec.gov or such
successor webpage of the Securities and Exchange Commission);

 

(c)                            concurrently with the financial statements
provided for in paragraphs (a) and (b) above:

 

(i)                              such schedules, computations and other
information, in reasonable detail, as may be reasonably required by the Agent to
demonstrate compliance with

 

32

--------------------------------------------------------------------------------


 

the covenants set forth herein or reflecting any noncompliance therewith as of
the applicable date, all certified and signed by a Responsible Officer of the
Borrower (or other authorised officer approved by the Agent) as true and correct
in all material respects to the best knowledge of such officer; and

 

(ii)                           a Compliance Certificate duly executed by two
officers of the Borrower (one of whom shall be a Responsible Officer);

 

(d)                           promptly upon their becoming publicly available,
each periodic report and each registration statement or prospectus filed by the
Borrower or any of its subsidiaries with any securities exchange or the
Securities and Exchange Commission or any successor agency; provided that
publicly filing such documents with the Securities and Exchange Commission will
satisfy the requirements of this subsection and shall be deemed furnished and
delivered on the date such information has been posted on the Securities and
Exchange Commission website available through http://www.sec.gov; and

 

(e)                            such other financial projections and other
information (including, without limitation, significant filings under state
insurance holding company acts) relating to the condition (financial or
otherwise), operations or business of the Borrower or any of its Material
Subsidiaries as from time to time may be reasonably requested by the Agent (or
any Lender through the Agent).

 

14.2                            Annual Report for the Managed Syndicate

 

The Borrower shall as soon as the same become available, but in any event within
100 days after the end of each year of account of the Managed Syndicate, deliver
to the Agent audited annual reports and accounts in respect of the Managed
Syndicate.

 

14.3                            Quarterly Monitoring Returns

 

The Borrower shall, as soon as the same become available, but in any event (i)
within 12 weeks after the end of the fourth quarter of each year of account of
the Managed Syndicate, and (ii) within 8 weeks after the end of each of the
first, second and third quarters of each year of account of the Managed
Syndicate, deliver to the Agent the quarterly monitoring return for the Managed
Syndicate and each year of account thereof for the time being remaining open for
that quarter, as is required to be provided to Lloyd’s.

 

14.4                            Reinsurance Résumé for Managed Syndicate

 

The Borrower shall as soon as the same become available, but in any event within
90 days of 1 January in every year deliver to the Agent the reinsurance résumé
of the Managed Syndicate for each year of account then open.

 

14.5                            Business Plan and Realistic Disaster Scenarios
for Managed Syndicate

 

The Borrower shall as soon as the same becomes available, but in any event
within 10 Business Days of the date on which it is approved by Lloyd’s, deliver
to the Agent the business plan approved by Lloyd’s in relation to the Managed
Syndicate and (if separate) the Realistic Disaster Scenarios relating thereto.

 

14.6                            Documents Dispatched by the Borrower

 

The Borrower shall as soon as possible deliver to the Agent all notices and
deliveries not otherwise required to be delivered pursuant to this Agreement
that are furnished under the U.S. Facility Agreement (for the avoidance of
doubt, excluding notices of a purely operational nature but including, without
limitation any notices and deliveries under clause 7.8 of the U.S. Facility
Agreement or any successor provision thereto).

 

33

--------------------------------------------------------------------------------


 

14.7                            Accounting Policies

 

(a)                           Unless otherwise agreed by the Agent, the Borrower
shall ensure that each set of financial statements delivered pursuant to this
clause 14 is prepared in accordance with GAAP and statutory accounting
principles, as applicable.  Subsequent changes required over time to remain in
conformity with GAAP will be made to all reports and financial statements
required hereunder.

 

(b)                           The Borrower shall provide to the Agent such
disclosures of the impact of such change as the Agent may reasonably request. No
such change in any accounting principle or practice shall, in itself, cause a
Default or Event of Default hereunder (but the Borrower, the Agent and the
Lenders shall negotiate in good faith to replace any of the financial covenants
set out in clause 15.7 (Financial covenants) to the extent such financial
covenants are affected by such change in accounting principle or practice).

 

14.8                            Lloyd’s Syndicate Accounting Rules

 

The Borrower shall ensure that:

 

(a)                           each annual report and quarterly monitoring return
in respect of the Managed Syndicate delivered pursuant to clause 14.2 (Annual
Report for the Managed Syndicate) and clause 14.3 (Quarterly Monitoring Returns)
is prepared in accordance with Lloyd’s syndicate accounting rules under
accounting policies consistently applied; and

 

(b)                           there is attached to every such annual report an
underwriter’s report, prepared in accordance with Lloyd’s syndicate accounting
rules.

 

14.9                            Litigation and Regulatory Intervention

 

The Borrower shall notify the Agent of any actual or (upon it becoming aware of
the same) any threatened litigation or arbitration (whether as plaintiff or
defendant and whether civil, criminal or administrative) and/or any actual or
threatened regulatory intervention by Lloyd’s and/or the Financial Services
Authority in respect of the Group and/or the Managed Syndicate involving claims
in excess of $25,000,000 in any matter or which would reasonably be expected to
result in a Material Adverse Effect (but excluding any litigation or arbitration
involving the Managed Syndicate, the Account Party or the Insurance Company
Subsidiaries in the ordinary course of its insurance business).

 

14.10                     Change in Investment Strategy

 

The Borrower shall notify the Agent of any proposed and/or actual change in
investment strategy of the Borrower or any Material Subsidiary which the
Borrower reasonably expects would result in a material change in the Group’s
business activities or financial position.

 

14.11                     Amendments to U.S. Facility Agreement

 

The Borrower shall, no later than 10 Business Days after the date on which any
amendment, supplement, waiver or modification is to be made with respect to the
U.S. Facility Agreement supply the Agent a copy of all documentation relevant to
that amendment, supplement, waiver or modification, in each case, certified by
an Authorised Signatory of the Borrower to be a true and complete copy as at the
date of delivery.

 

34

--------------------------------------------------------------------------------


 

15.                                   COVENANTS

 

15.1                            Maintenance of Legal Validity

 

The Borrower shall obtain, comply with the terms of and do all that is necessary
to maintain in full force and effect all Authorisations required in or by the
laws of its jurisdiction of incorporation to enable it lawfully to enter into
and perform its obligations under the Finance Documents and to ensure the
legality, validity, enforceability or admissibility in evidence in its
jurisdiction of incorporation of the Finance Documents.

 

15.2                            Regulatory Compliance

 

The Borrower shall, and shall ensure that each member of the Group will, observe
and comply with all applicable Acts, byelaws and regulations (including, without
limitation, under the Financial Services and Markets Act 2000 (and related
subordinate legislation), the FSA Handbook and any conditions or requirements
prescribed under any applicable Acts, Byelaws and regulations) the failure to
observe or comply with which might reasonably be expected to have a Material
Adverse Effect.

 

15.3                            Cash Calls

 

The Borrower shall ensure that the Managing Agent will make a request for funds
of the Account Party in its capacity as a member of the Managed Syndicate before
applying the Funds at Lloyd’s of the Account Party in the payment of any claims,
expenses or outgoings made or incurred in connection with its underwriting
business.

 

15.4                            Notification of Events of Default

 

The Borrower shall promptly on becoming aware of such occurrence inform the
Agent of the occurrence of:

 

(a)                           any Default; or

 

(b)                           any Cross Event of Default,

 

and, upon receipt of a written request to that effect from the Agent, confirm to
the Agent that, save as previously notified to the Agent or as notified in such
confirmation, no Default or Cross Event of Default has occurred.

 

15.5                            Corporate Member

 

The Borrower shall ensure that the Account Party shall not undertake any
business or activity other than insurance business at Lloyd’s as a Member of the
Managed Syndicate.

 

15.6                           Demands for Payment of FAL

 

The Borrower shall upon service on it, or on any member of the Group, by Lloyd’s
(or the trustee for the time being of its Funds at Lloyd’s) of a written demand
for the payment of a sum on account of its, or any member of the Group’s, Funds
at Lloyd’s immediately inform the Agent of such demand.

 

15.7                            Financial Covenants

 

(a)                           The Borrower will have and maintain (in each case,
on a consolidated basis for Borrower and its subsidiaries):

 

(i)                              Leverage Ratio - a Leverage Ratio of not
greater than 35 per cent as of the last date of each fiscal quarter; and

 

(ii)                           Minimum Consolidated Net Worth — Consolidated Net
Worth as of any fiscal quarter not less than an amount equal to Minimum
Consolidated Net Worth for such quarter.

 

35

--------------------------------------------------------------------------------


 

(b)                           For the purposes of this Agreement:

 

“Accumulated Other Comprehensive Income (Loss)” means, as at any date of
determination, the amount of consolidated accumulated other comprehensive income
(or loss), as applicable, of the Borrower and its subsidiaries, as reflected on
the balance sheet of the Borrower as of such date in accordance with GAAP.

 

“Capital Leases” means a lease of any interest in any kind of property or asset,
whether real, personal or mixed, or tangible or intangible, entered into as
lessee, that should be, in accordance with GAAP, recorded as a “capital lease”
on the financial statements of such lessee; provided that for purposes of this
Agreement, the term “Capital Lease” shall not take into account any changes to
GAAP coming into effect after the Date of this Agreement.

 

“Consolidated Net Worth” means, as of any date of determination, (i) Borrower’s
consolidated shareholders’ equity (determined in accordance with GAAP) as of
such date and (ii) minus the portion of Accumulated Other Comprehensive Income
(Loss) related to Unrealized Investment Gains (Losses), net of taxes (as that
portion of Accumulated Other Comprehensive Income (Loss) is identified in the
footnotes to the Borrower’s consolidated financial statements as of such date)
of the Borrower as of such date (which by way of clarification and not
limitation means that consolidated shareholders’ equity will be increased by, if
applicable, the amount of any of Accumulated Other Comprehensive Loss).

 

“Leverage Ratio” means as of any date of determination, the ratio (expressed as
a percentage) of (a) Total Consolidated Funded Debt as of such date to (b) Total
Consolidated Capitalization as of such date.

 

“Minimum Consolidated Net Worth” means $2,498,772,000, such amount being
increased in each fiscal quarter ending after 31 December 2011, by an amount
equal to the excess, if any, of:

 

(i)                              50 per cent of consolidated net income of the
Borrower and its subsidiaries for each such fiscal quarter; and

 

(ii)                           50 per cent of net cash proceeds of the external
issuance to third parties of any equity interests by the Borrower or any of its
subsidiaries during each such fiscal quarter.

 

“Total Consolidated Capitalisation” means, as of any date of determination, the
sum of Total Consolidated Funded Debt plus Consolidated Net Worth.

 

“Total Consolidated Funded Debt” means, as of any date of determination, the sum
(without duplication and excluding all intercompany indebtedness, leases and
guarantees) of (a) all obligations of the Borrower and its subsidiaries for
borrowed money including but not limited to senior bank debt, senior notes, and
subordinated debt; (b) Capital Leases; (c) letters of credit exclusive of
letters of credit which are fully secured by cash or marketable securities; (d)
contingent obligations for borrowed money; (e) the portion of any convertible
preferred or trust preferred securities issued by the Borrower which is
recognised by S&P or Moody’s as indebtedness; and (f) preferred stock issued by
the Borrower having a mandatory redemption prior to the Final Maturity Date.

 

(c)                            The financial covenants set out in clause 15.7(a)
above shall be tested by reference to each of the financial statements delivered
pursuant to paragraphs (a) and (b) of clause 14.1 (Financial Statements and
Information) and/or each Compliance Certificate delivered pursuant to paragraph
(c)(ii) of clause 14.1 (Financial Statements and Information).

 

36

--------------------------------------------------------------------------------


 

15.8                            Inspection of Books and Records

 

The Borrower shall, upon five (5) Business Days’ prior notice from the Agent
(unless there are reasonable grounds to believe an Event of Default has occurred
and is continuing, in which case no prior notice is required), provide the Agent
with access, during the normal business hours to and permit the Agent to inspect
its Property, to examine its files, books and records, except (i) privileged
communication with legal counsel (both inside and outside), (ii) confidential
information regarding insured parties (provided that Borrower shall, if
requested by the Agent (acting reasonably or, if there are reasonable grounds to
believe an Event of Default has occurred and is continuing, acting in its sole
discretion), use good faith efforts to obtain consent, or take such other
actions, to permit the disclosure thereof) and (iii) classified governmental
material, and to make and take away copies thereof, and to discuss its affairs
with its officers and accountants, all during normal business hours and at such
intervals and to such extent as the Agent may reasonably desire. Unless an Event
of Default has occurred and is continuing, the Agent shall not exercise its
rights hereunder more than once each calendar year and the Agent shall pay its
own costs and expenses relating to the exercise of the rights under this clause
15.8.

 

15.9                            Books and Records

 

The Borrower shall (and shall ensure that each member of the Group will)
maintain accounting records which permit financial statements to be prepared in
accordance with GAAP and statutory accounting principles, as applicable.

 

15.10                     Change of location

 

The Borrower shall notify the Agent at least 30 days prior to the date on which
it (or the Account Party) changes its name or the location of its chief
executive office of principal place of business or the place where it keeps its
books and records.

 

15.11                     Insurance

 

The Borrower shall (and shall ensure that each Material Subsidiary will)
maintain insurances (in addition to any reinsurance in respect of the Group’s
underwriting business) on and in relation to its Property with reputable
underwriters or insurance companies against such risks and to such extent as is
usual for companies carrying on a business such as that carried on by the
Borrower or such Material Subsidiary as the case may be.

 

15.12                     ERISA Information and Compliance

 

The Borrower shall (and shall cause each of its Material Subsidiaries to)
furnish to the Agent:

 

(a)                           within five days after receipt, a copy of any
notice of complete or partial withdrawal liability under Title IV of ERISA which
would reasonably be expected to have a Material Adverse Effect and any notice
from the PBGC under Title IV of ERISA of an intent to terminate or appoint a
trustee to administer any Plan which would reasonably be expected to have a
Material Adverse Effect;

 

(b)                           if requested by the Agent, promptly after the
filing thereof with the United States Secretary of Labor or the PBGC or the
Internal Revenue Service, copies of each annual and other report with respect to
each Plan or any trust created thereunder;

 

(c)                            within five days after becoming aware of the
occurrence of any “reportable event,” as such term is defined in Section 4043 of
ERISA which would reasonably be expected to have a Material Adverse Effect, for
which the disclosure requirements of Regulation Section 4043 promulgated by the
PBGC have not been waived, or of

 

37

--------------------------------------------------------------------------------


 

any “prohibited transaction,” as such term is defined in Section 4975 of the
Code, in connection with any Plan or any trust created thereunder which would
reasonably be expected to have a Material Adverse Effect, a written notice
signed by a Responsible Officer of Borrower or the applicable member of the
Controlled Group specifying the nature thereof, what action the Borrower or the
applicable member of the Controlled Group is taking or proposes to take with
respect thereto, and, when known, any action taken by the PBGC, the Internal
Revenue Service or the Department of Labor with respect thereto;

 

(d)                           within five days after the filing or receiving
thereof by the Borrower or any member of the Controlled Group of any notice of
the institution of any proceedings or other actions which may result in the
termination of any Plan which would reasonably be expected to have a Material
Adverse Effect; and

 

(e)                            each request for waiver of the funding standards
or extension of the amortization periods required by Sections 303 and 304 of
ERISA or Section 412 of the Code within five days after the request is submitted
by the Borrower or any member of the Controlled Group to the Secretary of the
Treasury, the Department of Labor or the Internal Revenue Service, as the case
may be. To the extent required under applicable statutory funding requirements,
the Borrower will fund, or will cause the applicable member of the Controlled
Group to fund, all current service pension liabilities as they are incurred
under the provisions of all Plans from time to time in effect, and comply with
all applicable provisions of ERISA, in each case, except to the extent that
failure to do the same would not reasonably be expected to have a Material
Adverse Effect.

 

Except to the extent that failure to do the same would not reasonably be
expected to have a Material Adverse Effect, the Borrower covenants that it shall
and shall cause each member of the Controlled Group to (1) make contributions to
each Plan in accordance with the time limits imposed by ERISA and in an amount
sufficient to comply with the contribution obligations under such Plan and the
minimum funding standards requirements of ERISA; (2) prepare and file in
accordance with the time limits imposed by ERISA all notices and reports
required under the terms of ERISA including but not limited to annual reports;
and (3) pay in accordance with the time limits imposed by ERISA all required
PBGC premiums.

 

15.13                     Indebtedness

 

The Borrower shall not (and shall ensure that no Material Subsidiary will)
without the prior written consent of the Agent, incur or permit to subsist any
Financial Indebtedness other than (a) under the Finance Documents, (b) under any
Syndicate Arrangement, (c) as may be permitted under the U.S. Facility Agreement
or (d) as the Agent may otherwise agree.

 

15.14                     Negative Pledge

 

The Borrower shall not (and shall ensure that no other member of the Group will)
create or permit to subsist any Security over any of its assets, other than any
Security permitted under the U.S. Facility Agreement or as the Agent may
otherwise agree.

 

15.15                     Loans and Guarantees

 

The Borrower shall not (and shall ensure that no Material Subsidiary will) make
any loans, grant any credit (save in the ordinary course of business) or give
any guarantee or indemnity (except as required or permitted under any of the
Finance Documents or the U.S. Facility Agreement or as the Agent may otherwise
agree) to or for the benefit of any person or otherwise voluntarily assume any
liability, whether actual or contingent, in respect of any obligation of any
person.

 

38

--------------------------------------------------------------------------------

 


 

15.16                     Merger

 

The Borrower shall not (and shall ensure that no Material Subsidiary will) enter
into any amalgamation, demerger, merger or corporate reconstruction, other than
as permitted under the U.S. Facility Agreement or as the Agent may otherwise
agree.

 

15.17                     Dividends

 

The Borrower shall not (and shall ensure that no Material Subsidiary will) pay,
make or declare any dividend or other distribution other than as permitted under
the U.S. Facility Agreement or as the Agent may otherwise agree.

 

15.18                     Transactions with Related Parties

 

Except as permitted under the U.S. Facility Agreement or as the Agent may
otherwise agree, the Borrower shall not (and shall ensure that no Material
Subsidiary will) enter into any material transaction or material agreement with
any officer, director or holder of any equity interest in the Borrower or any
other member of the Group (or any Affiliate of any such person) unless the same
is upon terms substantially similar to those obtainable from wholly unrelated
sources (to the best knowledge of a Responsible Officer of the Borrower).

 

15.19                     Constitutional documents

 

The Borrower shall not (and shall ensure that no Material Subsidiary will)
amend, modify, restate or supplement any of its constitutional documents if such
action would reasonably be expected to have a Material Adverse Effect.

 

15.20                     Unfunded Liabilities

 

The Borrower will not, and will not suffer or permit any of its Material
Subsidiaries to, without the prior written consent of the Majority Lenders,
incur any Unfunded Liabilities or allow any Unfunded Liabilities in excess of
$2,000,000, in the aggregate, to arise or exist.

 

15.21                     Subsidiaries

 

The Borrower shall not (and shall ensure that no Material Subsidiary will) form,
create or acquire any subsidiary, other than as may be permitted under the U.S.
Facility Agreement or as the Agent may otherwise agree.

 

15.22                     Letter of Credit

 

(a)                           The Borrower shall use all reasonable endeavours
to procure that on or before the relevant Expiry Date:

 

(i)                              each Letter of Credit is returned by Lloyd’s to
the Agent; and

 

(ii)                           Lloyd’s deliver written confirmation to the Agent
that:

 

(A)                         that Letter of Credit may be cancelled;

 

(B)                         all liabilities under that Letter of Credit have
ceased; and

 

(C)                         Lloyd’s no longer places any reliance on that Letter
of Credit,

 

in form and substance satisfactory to the Agent.

 

(b)                           If sub-clause 15.22(a) of clause 15.22 (Letter of
Credit) has not been complied in full on or before the Expiry Date, then if the
Borrower can demonstrate, to the reasonable satisfaction of the Lenders, that
the lenders under the U.S. Facility

 

39

--------------------------------------------------------------------------------


 

Agreement have provided their consent (having used all reasonable endeavours to
obtain such consent), the Borrower shall provide Cash Collateral to the Trustee
in an amount equal to the Outstandings, until all the provisions set out in
sub-clause 15.22(a) of clause 15.22 (Letter of Credit) have been complied with
in full.

 

15.23                     Anti-Money Laundering

 

The Borrower will ensure that no funds used to pay the obligations under the
Finance Documents are derived from any unlawful activity.

 

15.24                     Information provided under the U.S. Facility Agreement

 

Notwithstanding the provisions of this clause 15, the Borrower shall not be
obliged to deliver any financial statement, report or other document to the
extent such financial statement, report or other document has already been
provided to the Agent pursuant to the terms of the U.S. Facility Agreement.

 

15.25                     Sanctions

 

The Borrower shall not engage in any conduct which might reasonably be expected
to cause it to become a subject of sanctions by any Authority.

 

16.                                   EVENTS OF DEFAULT

 

Each of clause 16.1 (Failure to Pay) to 16.20 (Change of control) describes
circumstances which constitute an Event of Default for the purposes of this
Agreement.

 

16.1                            Failure to Pay

 

Any sum due from the Borrower under this Agreement is not paid at the time, in
the currency and in the manner specified herein (other than where a failure in
the transmission of funds has occurred which is attributable to a technical or
administrative failure within the banking system and such payment is made within
three Business Days of its due date).

 

16.2                            Misrepresentation

 

Any representation or statement made or deemed to be made by the Borrower in the
Finance Documents or in any notice or other document, certificate or statement
delivered by it pursuant thereto or in connection therewith is or proves to have
been incorrect or misleading in any material respect when made or deemed to be
made.

 

16.3                           Specific Covenants

 

The Borrower fails duly to perform or comply with any of the obligations
expressed to be assumed by it in clause 15 (Covenants) and such failure, if in
the opinion of the Agent it is capable of remedy, is not remedied within 10
Business Days of the Agent giving notice thereof to the Borrower or the Borrower
becoming aware of the failure to perform or comply.

 

16.4                            Ratings Downgrade

 

The Borrower fails to perform or comply with any of the obligations expressed to
be assumed by it in clause 6 (Ratings Downgrade).

 

16.5                            U.S. Facility Agreement

 

The occurrence of a Cross Event of Default under the U.S. Facility Agreement
which is continuing.

 

40

--------------------------------------------------------------------------------


 

16.6                            Other Obligations

 

The Borrower fails duly to perform or comply with any other obligation expressed
to be assumed by it in the Finance Documents and such failure, if capable of
remedy, is not remedied within 10 Business Days after the Agent has given notice
thereof to the Borrower.

 

16.7                            Solvency Test

 

The Account Party fails as a Member to maintain the Member’s capital resources
requirement calculated by Lloyd’s in accordance with the General Prudential
Sourcebook and the Insurers Prudential Sourcebook and notified to the Account
Party by Lloyd’s from time to time.

 

16.8                            Insolvency

 

(a)                           The Borrower or any Material Subsidiary (which is
not incorporated in England and Wales), or the Borrower and its Subsidiaries
taken as a whole, is “insolvent” as such term is used and defined in (i) the
Bankruptcy Code and (ii) the fraudulent conveyance statutes of the State of New
York or of any other applicable jurisdiction.

 

(b)                           In relation to a Material Subsidiary incorporated
in England and Wales:

 

(i)                              a Material Subsidiary is unable or admits
inability to pay its debts as they fall due, suspends making payments on any of
its debts or, by reason of actual or anticipated financial difficulties,
commences negotiations with one or more of its creditors with a view to
rescheduling any of its indebtedness;

 

(ii)                           the value of the assets of any Material
Subsidiary is less than its liabilities (taking into account contingent and
prospective liabilities); or

 

(iii)                        a moratorium is declared in respect of any
indebtedness of any Material Subsidiary.

 

16.9                            Involuntary bankruptcy or receivership
proceedings

 

A receiver, conservator, liquidator or trustee of the Borrower or any of its
Material Subsidiaries or of any of its Property is appointed by the order or
decree of any court or agency or supervisory authority having jurisdiction, and
such decree or order remains in effect for more than 90 days; or the Borrower or
any of its Material Subsidiaries is adjudicated bankrupt or insolvent; or any
material part of such person’s Property is sequestered by court order and such
order remains in effect for more than 90 days; or a petition is filed against
the Borrower or any of its Material Subsidiaries under any state or federal
bankruptcy, reorganization, arrangement, insolvency, readjustment or debt,
dissolution, liquidation or receivership law or any jurisdiction, whether now or
hereafter in effect, and is not dismissed within 90 days after such filing.

 

16.10                    Voluntary petitions or consents

 

The Borrower or any of its Material Subsidiaries commences a voluntary case or
other proceeding or order seeking liquidation, reorganization, arrangement,
insolvency, readjustment of debt, dissolution, liquidation or other relief with
respect to itself or its debts or other liabilities under any bankruptcy,
insolvency or other similar law now or hereafter in effect or seeking the
appointment of a trustee, receiver, liquidator, custodian or other similar
official of it or any substantial part of its Property, or consents to any such
relief or to the appointment of or taking possession by any such official in an
involuntary case or other proceeding commenced against it, or fails generally
to, or cannot, pay its

 

41

--------------------------------------------------------------------------------


 

debts generally as they become due (taking into account applicable grace
periods) or takes any corporate action to authorize or effect any of the
foregoing.

 

16.11                     Assignments for benefit of creditors or admissions of
insolvency

 

The Borrower or any of its Material Subsidiaries makes an assignment for the
benefit of its creditors, or admits in writing its inability to pay its debts
generally as they become due, or consents to the appointment of a receiver,
trustee, or liquidator of such person or of all or any substantial part of its
Property.

 

16.12                     Failure to Comply with Final Judgment

 

A final non-appealable judgment or judgments for the payment of money exceeding,
in the aggregate, $50,000,000 (exclusive of amounts covered by insurance and
exclusive of judgments in the ordinary course of the insurance business of such
person) is rendered by any court or other governmental body against the Borrower
or any of its Material Subsidiaries and such person does not discharge the same
or provide for its discharge in accordance with its terms, or procure a stay of
execution thereof within 90 days from the date of entry thereof.

 

16.13                     The Group’s Business

 

The Group taken as a whole ceases to carry on the business of underwriting
insurance and the business of managing agents at Lloyd’s.

 

16.14                     Repudiation

 

The Borrower repudiates any Finance Document or does or causes to be done any
act or thing evidencing an intention to repudiate any Finance Document.

 

16.15                     Illegality

 

At any time it is or becomes unlawful for the Borrower to perform or comply with
any or all of its payment obligations under the Finance Documents or any of its
payment obligations thereunder are not or cease to be legal, valid, binding and
enforceable.

 

16.16                     Insurers (Reorganisation and Winding Up) (Lloyds)
Regulations 2005

 

A “Lloyd’s Market Reorganisation Order” is made by the English courts in
relation to the “association of underwriters known as Lloyd’s” as each of those
terms is defined in the Insurers (Reorganisation and Winding Up) (Lloyd’s)
Regulations 2005 which in the reasonable opinion of the Agent is likely
materially and adversely to affect the ability of the Borrower to perform or
comply with its material obligations under the Finance Documents.

 

16.17                     Transaction Security

 

(a)                           At any time when the Borrower has provided any
Transaction Security such Transaction Security is or becomes unlawful, is not or
ceases to be legal, valid, binding or enforceable or otherwise ceases to be
effective.

 

(b)                           At any time when the Borrower has provided any
Transaction Security such the Transaction Security fails to have the priority
that it is expressed to have in the relevant Security Document.

 

16.18                     Financial Services and Markets Act 2000

 

(a)                           A failure by Lloyd’s (or, where appropriate, the
members of Lloyd’s taken together) to satisfy the solvency requirements to which
it is or they are subject by virtue of

 

42

--------------------------------------------------------------------------------


 

Part XIX of the Financial Services and Markets Act 2000, the FSA Handbook or any
statutory provision enacted hereafter and a failure to comply with any binding
requirement to rectify the position within the time period permitted for such
rectification; or

 

(b)                           the authorisation or permission granted to Lloyd’s
to carry on a regulated activity pursuant to the Financial Markets and Services
Act 2000 is withdrawn, removed, revoked or cancelled by the Financial Services
Authority,

 

which, in either such case, in the reasonable opinion of the Agent is likely
materially and adversely to affect the ability of the Borrower to perform or
comply with its material obligations under the Finance Documents.

 

16.19                     Modification of Lloyd’s Acts, Byelaws or Trusts

 

Any modification, repeal, amendment, replacement or revocation of Lloyd’s Acts
1871 to 1982, any byelaw or any deed or agreement required by Lloyd’s to be
executed or entered into by any person in connection with insurance business at
Lloyd’s (whether carried on by such person or otherwise) or any trust created
thereby is made or proposed which in the reasonable opinion of the Agent is
likely materially and adversely to affect the ability of the Borrower to perform
or comply with its material obligations under the Finance Documents.

 

16.20                     Change of control

 

(a)                           The Borrower ceases to control the Account Party.

 

(b)                           For the purpose of paragraph 16.20(a) above
“control” means:

 

(i)                              the power (whether by way of ownership of
shares, proxy, contract, agency or otherwise) to:

 

(A)                         cast, or control the casting of, more than one-half
of the maximum number of votes that might be cast at a general meeting of the
Account Party; or

 

(B)                         appoint or remove all, or the majority, of the
directors or other equivalent officers of the Account Party; or

 

(C)                         give directions with respect to the operating and
financial policies of the Account Party which the directors or other equivalent
officers of the Account Party are obliged to comply with; or

 

(ii)                           the holding of more than one-half of the issued
share capital of the Account Party (excluding any part of that issued share
capital that carries no right to participate beyond a specified amount in a
distribution of either profits or capital).

 

16.21                     Acceleration and Cancellation

 

Upon the occurrence of an Event of Default at any time thereafter while that
Event of Default is continuing, the Agent may, upon instruction by the Lenders,
by notice to the Borrower:

 

(a)                           if a Letter of Credit has been issued, require the
Borrower to procure that:

 

(i)                              each Letter of Credit is returned by Lloyd’s to
the Agent; or

 

43

--------------------------------------------------------------------------------


 

(ii)                           the liabilities of the Lenders under each Letter
of Credit are promptly reduced to zero or, if the Agent (acting upon instruction
by the Lenders) consents and if the Borrower can demonstrate, to the reasonable
satisfaction of the Lenders, that the lenders under the U.S. Facility Agreement
have provided their consent (having used all reasonable endeavours to obtain
such consent), provide Cash Collateral to the Trustee for each Letter of Credit
in an amount specified by the Agent (whereupon the Borrower shall do so); and/or

 

(b)                           declare that any unutilised portion of the
Facility shall be cancelled, whereupon the same shall be cancelled and Available
Commitment shall be reduced to zero; and/or

 

(c)                            exercise any or all of its rights, remedies,
powers or discretions under any of the Finance Documents; and/or

 

(d)                           direct the Trustee to exercise any or all of its
rights, remedies, powers or discretions under the Finance Documents,

 

provided that in the case of an Event of Default specified in clauses 16.9
(Involuntary bankruptcy or receivership proceedings) or 16.10 (Voluntary
petitions or consents) above, the preceding clauses 16.21(a) to 16.21(c) shall
not apply and:

 

(i)                              the obligation of the Agent or any Lender to
issue or amend any Letter of Credit shall automatically be terminated;

 

(ii)                           any unutilised portion of the Facility shall
automatically be cancelled and Available Commitment shall automatically be
reduced to zero; and

 

(iii)                        any Unreimbursed Amounts, all interest thereon and
all other amounts payable under this Agreement shall automatically become and be
due and payable, without presentment, demand, protest or any notice of any kind,
all of which are hereby expressly waived by the Borrower.

 

17.                                   FEES

 

17.1                            Arrangement Fee

 

The Borrower shall pay to the Arranger for its own account, the arrangement fee
in the amounts and at the times agreed in a Fee Letter.

 

17.2                           Agency Fees

 

The Borrower shall pay to the Agent for its own account, the agency fees in the
amounts and at the times agreed in a Fee Letter.

 

18.                                   COSTS AND EXPENSES

 

18.1                            Transaction Expenses

 

The Borrower shall, from time to time within five Business Days of demand of the
Agent, reimburse the Finance Parties for all reasonable costs and expenses
(including legal fees) together with any VAT thereon incurred by the Finance
Parties in connection with the negotiation, preparation, printing, execution,
syndication and implementation of the Finance Documents, any other document
referred to in the Finance Documents and the completion of the transactions
therein contemplated.  The Finance Parties agree to keep all costs incurred by
it relating to the negotiation, preparation, printing, execution, syndication,
enforcement and, implementation of the Finance Documents to a reasonable amount
and shall notify the Borrower of any quotations it obtains in connection
thereof.

 

44

--------------------------------------------------------------------------------


 

18.2                            Preservation and Enforcement of Rights

 

The Borrower shall, from time to time on demand of the Agent, reimburse the
Finance Parties for all costs and expenses (including legal fees) on a full
indemnity basis together with any VAT thereon incurred in or in connection with
the preservation and/or enforcement of any of the rights of the Finance Parties
under the Finance Documents and any document referred to in the Finance
Documents (including, without limitation, any costs and expenses relating to any
investigation commenced in good faith as to whether or not an Event of Default
might have occurred or is likely to occur or any steps necessary or desirable in
connection with any proposal for remedying or otherwise resolving a Default or
Event of Default).

 

18.3                            Stamp Taxes

 

The Borrower shall pay and, within five Business Days of demand, indemnify each
Finance Party against any cost, loss or liability that it incurs in relation to
all stamp duty, registration and other similar taxes payable in respect of any
Finance Document.

 

18.4                            Amendment Costs

 

If the Borrower requests any amendment, waiver or consent then the Borrower
shall, within five Business Days of demand by the Agent, reimburse the Finance
Parties for all costs and expenses (including legal fees) together with any VAT
thereon reasonably incurred by such person in responding to or complying with
such request.

 

18.5                            Lenders’ Liabilities for Costs

 

If the Borrower fails to perform any of its obligations under this clause 18,
each Lender shall (in proportion to its share of the Total Commitments or, if
the Total Commitments are then zero, to its share of the Total Commitments
immediately prior to their reduction to zero), indemnify the Agent against any
loss incurred by it as a result of such failure.

 

19.                                   DEFAULT INTEREST AND BREAK COSTS

 

19.1                            Default Interest Periods

 

If any sum due and payable by the Borrower hereunder is not paid on the due date
therefor in accordance with clause 23 (Payment Mechanics) or if any sum due and
payable by the Borrower under any judgment of any court in connection herewith
is not paid on the date of such judgment, the period beginning on such due date
or, as the case may be, the date of such judgment and ending on the date upon
which the obligation of the Borrower to pay such sum is discharged shall be
divided into successive periods, each of which (other than the first) shall
start on the last day of the preceding such period and the duration of each of
which shall (except as otherwise provided in this clause 19) be selected by the
Agent.

 

19.2                           Default Interest

 

An Unpaid Sum shall bear interest during each Term in respect thereof at the
rate per annum which is the sum from time to time of 1.5 per cent per annum,
LIBOR and the Mandatory Cost on the Quotation Date therefor.

 

19.3                            Payment of Default Interest

 

Any interest which shall have accrued under clause 19.2 (Default Interest) in
respect of an Unpaid Sum shall be due and payable and shall be paid by the
Borrower owing the Unpaid Sum on the last day of each Term in respect thereof or
on such other dates as the Agent may specify by notice to the Borrower.

 

45

--------------------------------------------------------------------------------


 

19.4                            Market disruption

 

(a)                           If a Market Disruption Event occurs in relation to
an Unpaid Sum for any Interest Period, then the rate of interest on each
Lender’s share of that Unpaid Sum for the Interest Period shall be the rate per
annum which is the sum of:

 

(i)                              1.5 per cent per annum;

 

(ii)                           the rate notified to the Agent by that Lender as
soon as practicable and in any event before interest is due to be paid in
respect of that Interest Period, to be that which expresses as a percentage rate
per annum the cost to that Lender of funding that Unpaid Sum from whatever
source it may reasonably select; and

 

(iii)                        the Mandatory Cost, if any, applicable to that
Lender’s participation in the Unpaid Sum.

 

(b)                           In this Agreement “Market Disruption Event” means:

 

(i)                              at or about noon on the Quotation Date for the
relevant Interest Period, the Screen Rate is not available and none or only one
of the Reference Banks supplies a rate to the Agent to determine LIBOR for the
relevant currency and the relevant Interest Period; or

 

(ii)                           before close of business in London on the
Quotation Date for the relevant Interest Period, the Agent receives
notifications from a Lender or Lenders (whose participations in an Unpaid Sum
exceed 50 per cent of that Unpaid Sum) that the cost to it of obtaining matching
deposits in the London interbank market would be in excess of LIBOR;

 

19.5                            Alternative basis of interest or funding

 

(a)                           If a Market Disruption Event occurs and the Agent
or the Borrower so requires, the Agent and the Borrower shall enter into
negotiations (for a period of not more than thirty days) with a view to agreeing
a substitute basis for determining the rate of interest.

 

(b)                           Any alternative basis agreed pursuant to
sub-clause 19.5(a) above shall, with the prior consent of all the Lenders and
the Borrower, be binding on all parties hereto.

 

19.6                           Break Costs

 

If any Lender or the Agent on its behalf receives or recovers all or any part of
any Unpaid Sum otherwise than on the last day of a Term in respect thereof, the
Borrower shall pay to the Agent on demand for account of such Lender an amount
equal to the amount (if any) by which (a) the additional interest which would
have been payable on the amount so received or recovered had it been received or
recovered on the last day of such Term exceeds (b) the amount of interest which
in the opinion of the Agent would have been payable to the Agent on the last day
of that Term in respect of a deposit in the currency in which the Unpaid Sum is
denominated equal to the amount so received or recovered placed by it with a
prime bank in the London interbank market for a period starting on the first
Business Day following the date of such receipt or recovery and ending on the
last day of that Term provided that no such amount shall be payable by the
Borrower to the Agent in the event that any, all or any part of such Unpaid Sum
is received or recovered as a result of any refinancing of this Facility with
the Lenders.

 

46

--------------------------------------------------------------------------------


 

20.                                   OTHER INDEMNITIES

 

20.1                            Currency Indemnity

 

If any sum (a “Sum”) due from the Borrower under the Finance Documents or any
order or judgment given or made in relation hereto has to be converted from the
currency (the “First Currency”) in which such Sum is payable into another
currency (the “Second Currency”) for the purpose of:

 

(a)                           making or filing a claim or proof against the
Borrower;

 

(b)                           obtaining an order or judgment in any court or
other tribunal; or

 

(c)                            enforcing any order or judgment given or made in
relation hereto,

 

the Borrower shall indemnify each person to whom such Sum is due from and
against any loss suffered or incurred as a result of any discrepancy between
(a) the rate of exchange used for such purpose to convert such Sum from the
First Currency into the Second Currency and (b) the rate or rates of exchange
available to such person at the time of receipt of such Sum.

 

20.2                            Other Indemnities

 

The Borrower shall, within five Business Days of demand, indemnify each Secured
Party against any reasonably incurred cost, loss or liability incurred by that
Secured Party as a result of:

 

(a)                           the occurrence of any Event of Default;

 

(b)                           subject to the terms of clause 16.1 (Failure to
Pay), a failure by the Borrower to pay any amount due under a Finance Document
on its due date, including without limitation, any cost, loss or liability
arising as a result of clause 22 (Sharing among the Finance Parties);

 

(c)                            making arrangements to issue a Letter of Credit
requested by the Borrower in a Utilisation Request but not issued by reason of
the operation of any one or more of the provisions of this Agreement (other than
by reason of wilful default or gross negligence by that Finance Party alone); or

 

(d)                           a Letter of Credit (or part of a Letter of Credit)
not being prepaid in accordance with a notice of prepayment given by the
Borrower.

 

20.3                            Indemnity to the Agent

 

(a)                           If the Agent (acting reasonably) proposes to
investigate any event which it believes is a Default, it will notify the
Borrower specifying in reasonable detail the grounds for such investigation and,
unless the Borrower delivers evidence in form and substance satisfactory to the
Agent that no Default has occurred, the Borrower shall promptly indemnify the
Agent against any cost, loss or liability properly incurred by the Agent as a
result of investigating any such event.

 

(b)                           The Borrower shall promptly indemnify the Agent
against any cost, loss or liability incurred by the Agent (acting reasonably) as
a result of acting or relying on any notice, request or instruction which it
reasonably believes to be genuine and correct.

 

20.4                            Indemnity to the Trustee

 

The Borrower shall promptly indemnify the Trustee and every Receiver and
Delegate against any reasonably incurred cost, loss or liability incurred by any
of them as a result of:

 

(a)                           the protection or enforcement of the Transaction
Security;

 

47

--------------------------------------------------------------------------------


 

(b)                           the exercise of any of the rights, powers,
discretions and remedies vested in the Trustee and Delegate by the Finance
Documents or by law; and

 

(c)                            any default by the Borrower in the performance of
any of the obligations expressed to be assumed by it in the Finance Documents.

 

The Trustee may, in priority to any payment to the Secured Parties, indemnify
itself out of the Cash Collateral in respect of, and pay and retain, all sums
necessary to give effect to the indemnity in this clause 20.4 and shall have a
lien on the Transaction Security and the proceeds of the enforcement of the
Transaction Security for all moneys payable to it.

 

21.                                   CURRENCY OF ACCOUNT AND PAYMENT

 

(a)                           Subject to sub-clauses 21(a) to 21(e) below,
dollars is the currency of account and payment for any sum due from the Borrower
under any Finance Document.

 

(b)                           A repayment of an Unpaid Sum or a part of an
Unpaid Sum shall be made in the currency in which that Unpaid Sum is denominated
on its due date.

 

(c)                            Each payment of interest shall be made in the
currency in which the sum in respect of which the interest is payable was
denominated when that interest accrued.

 

(d)                           Each payment in respect of costs, expenses or
Taxes shall be made in the currency in which the costs, expenses or Taxes are
incurred.

 

(e)                            Any amount expressed to be payable in a currency
other than dollars shall be paid in that other currency.

 

22.                                   SHARING AMONG THE FINANCE PARTIES

 

22.1                            Payments to Finance Parties

 

If a Finance Party (a “Recovering Finance Party”) receives or recovers any
amount from the Borrower other than in accordance with clause 23 (Payment
mechanics) or clause 25 (Application of Proceeds) and applies that amount to a
payment due under the Finance Documents then:

 

(a)                           the Recovering Finance Party shall, within three
Business Days, notify details of the receipt or recovery, to the Agent;

 

(b)                           the Agent shall determine whether the receipt or
recovery is in excess of the amount the Recovering Finance Party would have been
paid had the receipt or recovery been received or made by the Agent and
distributed in accordance with clause 23 (Payment mechanics), without taking
account of any Tax which would be imposed on the Agent in relation to the
receipt, recovery or distribution; and

 

(c)                            the Recovering Finance Party shall, within three
Business Days of demand by the Agent, pay to the Agent an amount (the “Sharing
Payment”) equal to such receipt or recovery less any amount which the Agent
determines may be retained by the Recovering Finance Party as its share of any
payment to be made, in accordance with clause 23.4 (Partial payments).

 

22.2                            Redistribution of payments

 

The Agent shall treat the Sharing Payment as if it had been paid by the Borrower
and distribute it between the Finance Parties (other than the Recovering Finance
Party) in accordance with clause 23.4 (Partial payments).

 

48

--------------------------------------------------------------------------------


 

22.3                            Recovering Finance Party’s rights

 

(a)                           On a distribution by the Agent under clause 22.2
(Redistribution of payments), the Recovering Finance Party will be subrogated to
the rights of the Finance Parties which have shared in the redistribution.

 

(b)                           If and to the extent that the Recovering Finance
Party is not able to rely on its rights under sub-clause 22.3(a) above, the
Borrower shall be liable to the Recovering Finance Party for a debt equal to the
Sharing Payment which is immediately due and payable and shall not be liable to
the Finance Parties (other than the Recovering Finance Party) in respect of any
part of a Sharing Payment received by them.

 

22.4                            Reversal of redistribution

 

If any part of the Sharing Payment received or recovered by a Recovering Finance
Party becomes repayable and is repaid by that Recovering Finance Party, then:

 

(a)                           each Finance Party which has received a share of
the relevant Sharing Payment pursuant to clause 22.2 (Redistribution of
payments) shall, upon request of the Agent, pay to the Agent for account of that
Recovering Finance Party an amount equal to the appropriate part of its share of
the Sharing Payment (together with an amount as is necessary to reimburse that
Recovering Finance Party for its proportion of any interest on the Sharing
Payment which that Recovering Finance Party is required to pay); and

 

(b)                           that Recovering Finance Party’s rights of
subrogation in respect of any reimbursement shall be cancelled and the Borrower
will be liable to the reimbursing Finance Party for the amount so reimbursed.

 

22.5                            Exceptions

 

(a)                           This clause 22 shall not apply to the extent that
the Recovering Finance Party would not, after making any payment pursuant to
this clause, have a valid and enforceable claim against the Borrower.

 

(b)                           A Recovering Finance Party is not obliged to share
with any other Finance Party any amount which the Recovering Finance Party has
received or recovered as a result of taking legal or arbitration proceedings,
if:

 

(i)                              it notified that other Finance Party of the
legal or arbitration proceedings; and

 

(ii)                           that other Finance Party had an opportunity to
participate in those legal or arbitration proceedings but did not do so as soon
as reasonably practicable having received notice and did not take separate legal
or arbitration proceedings.

 

23.                                   PAYMENT MECHANICS

 

23.1                            Payments to the Agent

 

On each date on which the Borrower or a Lender is required to make a payment
under a Finance Document, the Borrower or that Lender shall make the same
available to the Agent (unless a contrary indication appears in a Finance
Document) for value on the due date at the time and in such funds and to such
account with such bank as the Agent shall specify from time to time.

 

49

--------------------------------------------------------------------------------


 

23.2                            Distributions by the Agent

 

Each payment received by the Agent under the Finance Documents for another party
shall, subject to clause 22.3 (Clawback) and clause 26.16 (Deduction from
amounts payable by the Agent) be made available by the Agent as soon as
practicable after receipt to the party entitled to receive payment in accordance
with this Agreement (in the case of a Lender, for the account of its Facility
Office), to such account as that party may notify to the Agent by not less than
five Business Days’ notice with a bank in the principal financial centre of the
country of that currency (or, in relation to euro, in the principal financial
centre of a Participating Member State or London).

 

23.3                            Clawback

 

(a)                           Where a sum is to be paid to the Agent under the
Finance Documents for another party, the Agent is not obliged to pay that sum to
that other party (or to enter into or perform any related exchange contract)
until it has been able to establish to its satisfaction that it has actually
received that sum.

 

(b)                           If the Agent pays an amount to another party and
it proves to be the case that the Agent had not actually received that amount,
then the party to whom that amount (or the proceeds of any related exchange
contract) was paid by the Agent shall on demand refund the same to the Agent
together with interest on that amount from the date of payment to the date of
receipt by the Agent, calculated by the Agent to reflect its cost of funds.

 

23.4                            Partial Payments

 

(a)                           If the Agent receives a payment that is
insufficient to discharge all the amounts then due and payable by the Borrower
under the Finance Documents, the Agent shall apply that payment towards the
obligations of the Borrower under the Finance Documents in the following order:

 

(i)                              first, in or towards payment pro rata of any
unpaid fees, costs and expenses of the Agent, the Arranger and the Trustee under
the Finance Documents;

 

(ii)                           secondly, in or towards payment pro rata of any
accrued interest, fee or commission due but unpaid under this Agreement;

 

(iii)                        thirdly, in or towards payment pro rata of any
liabilities due in respect of each Letter of Credit but unpaid under this
Agreement; and

 

(iv)                       fourthly, in or towards payment pro rata of any other
sum due but unpaid under the Finance Documents.

 

(b)                           The Agent shall, if so directed by the Lenders,
vary the order set out in paragraphs (ii) to (iv) of sub-clause 23.4(a) above.

 

(c)                            Sub-clauses 23.4(a) and 23.4(b) above will
override any appropriation made by the Borrower.

 

23.5                            No set-off by the Borrower

 

All payments to be made by the Borrower under the Finance Documents shall be
calculated and be made without (and free and clear of any deduction for) set-off
or counterclaim.

 

50

--------------------------------------------------------------------------------


 

23.6                            Business Days

 

(a)                           Any payment which is due to be made on a day that
is not a Business Day shall be made on the next Business Day in the same
calendar month (if there is one) or the preceding Business Day (if there is
not).

 

(b)                           During any extension of the due date for payment
of any Unpaid Sum under this Agreement interest is payable on the Unpaid Sum at
the rate payable on the original due date.

 

24.                                   SET OFF

 

24.1                            Contractual Set off

 

The Borrower authorises each Lender at any time after the occurrence of an Event
of Default which is continuing to apply any credit balance to which the Borrower
is entitled on any account of the Borrower with such Lender in satisfaction of
any sum due and payable from the Borrower to such Lender hereunder but unpaid. 
For this purpose, each Lender is authorised to purchase with the moneys standing
to the credit of any such account such other currencies as may be necessary to
effect such application.

 

24.2                            Set off not Mandatory

 

No Lender shall be obliged to exercise any right given to it by clause 24.1
(Contractual Set off).

 

25.                                   APPLICATION OF PROCEEDS

 

25.1                            Order of Application

 

All moneys from time to time received or recovered by the Trustee in connection
with the realisation or enforcement of all or any part of the Transaction
Security shall be held by the Trustee on trust to apply them at such times as
the Trustee sees fit, to the extent permitted by applicable law, in the
following order of priority:

 

(a)                           in discharging any sums owing to the Trustee (in
its capacity as trustee), any Delegate;

 

(b)                           in payment to the Agent, on behalf of the Secured
Parties, for application towards the discharge of all sums due and payable by
the Borrower under any of the Finance Documents in accordance with clause 23.4
(Partial Payments);

 

(c)                            if the Borrower is under no further actual or
contingent liability under any Finance Document, in payment to any person to
whom the Trustee is obliged to pay in priority to the Borrower; and

 

(d)                           the balance, if any, in payment to the Borrower.

 

25.2                            Investment of Proceeds

 

Prior to the application of the proceeds of the Transaction Security in
accordance with clause 25.1 (Order of Application) the Trustee may, at its
discretion, hold all or part of those proceeds in an interest bearing suspense
or impersonal account(s) (bearing interest at a market rate usual, in the
reasonable opinion of the Trustee, for an account of that type) in the name of
the Trustee or Agent with such financial institution (including itself) and for
so long as the Trustee thinks fit (the interest being credited to the relevant
account) pending the application from time to time of those monies at the
Trustee’s discretion in accordance with the provisions of this clause 25.

 

51

--------------------------------------------------------------------------------


 

25.3                            Currency Conversion

 

(a)                           For the purpose of or pending the discharge of any
of the Secured Obligations the Trustee may convert any moneys received or
recovered by the Trustee from one currency to another, at the spot rate at which
the Trustee is able to purchase the currency in which the Secured Obligations
are due with the amount received.

 

(b)                           The obligations of the Borrower to pay in the due
currency shall only be satisfied to the extent of the amount of the due currency
purchased after deducting the costs of conversion.

 

25.4                            Permitted Deductions

 

The Trustee shall be entitled (a) to set aside by way of reserve amounts
required to meet and (b) to make and pay, any deductions and withholdings (on
account of Tax or otherwise) which it is or may be required by any applicable
law to make from any distribution or payment made by it under this Agreement,
and to pay all Tax which may be assessed against it in respect of any of sums
received by it pursuant to this Agreement, or as a consequence of performing its
duties, or by virtue of its capacity as Trustee under any of the Finance
Documents or otherwise (except in connection with its remuneration for
performing its duties under this Agreement).

 

25.5                            Discharge of Secured Obligations

 

(a)                           Any payment to be made in respect of the Secured
Obligations by the Trustee may be made to the Agent on behalf of the Lenders and
that payment shall be a good discharge to the extent of that payment, to the
Trustee.

 

(b)                           The Trustee is under no obligation to make payment
to the Agent in the same currency as that in which any Unpaid Sum is
denominated.

 

25.6                            Sums received by the Borrower

 

If the Borrower receives any sum which, pursuant to any of the Finance
Documents, should have been paid to the Trustee, that sum shall promptly be paid
to the Trustee for application in accordance with this clause 25.

 

26.                                   ROLE OF THE AGENT AND THE ARRANGER

 

26.1                            Appointment of the Agent

 

Each other Finance Party (other than the Trustee) appoints the Agent to act as
its agent under and in connection with the Finance Documents and authorises the
Agent to exercise the rights, powers, authorities and discretions specifically
given to the Agent under or in connection with the Finance Documents together
with any other incidental rights, powers, authorities and discretions.

 

26.2                            Duties of the Agent

 

(a)                           The Agent shall promptly forward to a party the
original or a copy of any document which is delivered to the Agent for that
party by any other party.

 

(b)                           Except where a Finance Document specifically
provides otherwise, the Agent is not obliged to review or check the adequacy,
accuracy or completeness of any document it forwards to another party.

 

(c)                            If the Agent receives notice from a party
referring to this Agreement, describing a Default and stating that the
circumstance described is a Default, it shall promptly notify the other Finance
Parties.

 

52

--------------------------------------------------------------------------------


 

(d)                           If the Agent is aware of the non-payment of any
principal, interest, commitment fee or other fee payable to a Lender under this
Agreement it shall promptly notify the other Finance Parties.

 

(e)                            The Agent’s duties under the Finance Documents
are solely mechanical and administrative in nature.

 

26.3                            Role of the Arranger

 

Except as specifically provided in the Finance Documents, the Arranger has no
obligations of any kind to any other Party under or in connection with any
Finance Document.

 

26.4                            No fiduciary duties

 

(a)                           Nothing in this Agreement constitutes the Agent or
the Arranger as a trustee or fiduciary of any other person.

 

(b)                           Neither the Agent nor the Arranger shall be bound
to account to any Lender for any sum or the profit element of any sum received
by it for its own account.

 

26.5                            Business with the Group

 

The Agent and the Arranger may accept deposits from, lend money to and generally
engage in any kind of banking or other business with any member of the Group.

 

26.6                            Rights and discretions of the Agent

 

(a)                           The Agent may rely on:

 

(i)                              any representation, notice or document
reasonably believed by it to be genuine, correct and appropriately authorised;
and

 

(ii)                           any statement made by a director, Responsible
Officer, authorised signatory or employee of any person regarding any matters
which may reasonably be assumed to be within his knowledge or within his power
to verify.

 

(b)                           The Agent may assume (unless it has received
notice to the contrary in its capacity as agent for the Lenders) that:

 

(i)                              no Default has occurred (unless it has actual
knowledge of a Default arising under clause 16.1 (Failure to Pay)); and

 

(ii)                           any right, power, authority or discretion vested
in any party or the Lenders have not been exercised.

 

(c)                            The Agent may engage, pay for and rely on the
advice or services of any lawyers, accountants, surveyors or other experts.

 

(d)                           The Agent may act in relation to the Finance
Documents through its personnel and agents.

 

(e)                            The Agent may disclose to any other party to this
Agreement any information it reasonably believes it has received as agent under
this Agreement and is required or permitted to disclose to that party.

 

(f)                             Notwithstanding any other provision of any
Finance Document to the contrary, the Agent is not obliged to do or omit to do
anything if it would or might in its reasonable opinion constitute a breach of
any law or regulation or a breach of a fiduciary duty or duty of
confidentiality.

 

53

--------------------------------------------------------------------------------


 

26.7                            Lenders’ instructions

 

(a)                           Unless a contrary indication appears in a Finance
Document, the Agent shall (i) exercise any right, power, authority or discretion
vested in it as Agent in accordance with any instructions given to it by the
Lenders (or, if so instructed by the Lenders, refrain from exercising any right,
power, authority or discretion vested in it as Agent) and (ii) not be liable for
any act (or omission) if it acts (or refrains from taking any action) in
accordance with an instruction of the Lenders.

 

(b)                           Unless a contrary indication appears in a Finance
Document, any instructions given by the Lenders will be binding on all the
Finance Parties.

 

(c)                            The Agent may refrain from acting in accordance
with the instructions of the Lenders until it has received such security as it
may require for any cost, loss or liability (together with any associated VAT)
which it may incur in complying with the instructions.

 

(d)                           The Agent is not authorised to act on behalf of a
Lender (without first obtaining that Lender’s consent) in any legal or
arbitration proceedings relating to any Finance Document.

 

26.8                            Responsibility for documentation

 

Neither the Agent nor the Arranger:

 

(a)                           is responsible to any Finance Party for the
adequacy, accuracy and/or completeness of any information (whether oral or
written) supplied by the Agent, the Arranger, the Borrower or any other person
given in or in connection with any Finance Document; or

 

(b)                           is responsible for the legality, validity,
effectiveness, adequacy or enforceability of any Finance Document or any other
agreement, arrangement or document entered into, made or executed in
anticipation of or in connection with any Finance Document.

 

26.9                            Exclusion of liability

 

(a)                           Without limiting sub-clause 26.9(b) below, the
Agent will not be liable to any Finance Party for any action taken by it under
or in connection with any Finance Document, unless directly caused by its gross
negligence or wilful misconduct.

 

(b)                           No party (other than the Agent) may take any
proceedings against any officer, employee or agent of the Agent in respect of
any claim it might have against the Agent or in respect of any act or omission
of any kind by that officer, employee or agent in relation to any Finance
Document and any officer, employee or agent of the Agent may rely on this clause
subject to clause 1.8 (Third Party Rights) and the provisions of the Contracts
(Rights of Third Parties) Act 1999.

 

(c)                            The Agent will not be liable for any delay (or
any related consequences) in crediting an account with an amount required under
the Finance Documents to be paid by the Agent if the Agent has taken all
necessary steps as soon as reasonably practicable to comply with the regulations
or operating procedures of any recognised clearing or settlement system used by
the Agent for that purpose.

 

(d)                           Nothing in this Agreement shall oblige the Agent
or the Arranger to carry out any “know your customer” or other checks in
relation to any person on behalf of any Lender and each Lender confirms to the
Agent and the Arranger that it is solely responsible for any such checks it is
required to carry out and that it may not rely on any statement in relation to
such checks made by the Agent or the Arranger.

 

54

--------------------------------------------------------------------------------


 

26.10                     Lenders’ indemnity to the Agent

 

Each Lender shall (in proportion to its share of the Total Commitments or, if
the Total Commitments are then zero, to its share of the Total Commitments
immediately prior to their reduction to zero) indemnify the Agent, within three
Business Days of demand, against any cost, loss or liability incurred by the
Agent (otherwise than by reason of the Agent’s gross negligence or wilful
misconduct) in acting as Agent under the Finance Documents (unless the Agent has
been reimbursed by the Borrower pursuant to a Finance Document) including, but
not limited to, the execution and delivery of any Letter of Credit by the Agent
and any documents executed and delivered by it in connection therewith and any
payment made by the Agent in accordance with the terms of a Letter of Credit or
pursuant to the instructions of the Lenders.

 

26.11                     Resignation of the Agent

 

(a)                           The Agent may resign and appoint one of its
Affiliates acting through an office in the United Kingdom as successor by giving
notice to the other Finance Parties and the Borrower.

 

(b)                           Alternatively the Agent may resign by giving
notice to the other Finance Parties and the Borrower, in which case the Lenders
(after consultation with the Borrower) may appoint a successor Agent.

 

(c)                            If the Lenders have not appointed a successor
Agent in accordance with sub-clause 26.11(b) above within 30 days after notice
of resignation was given, the Agent (after consultation with the Borrower) may
appoint a successor Agent (acting through an office in the United Kingdom).

 

(d)                           The retiring Agent shall, at its own cost, make
available to the successor Agent such documents and records and provide such
assistance as the successor Agent may reasonably request for the purposes of
performing its functions as Agent under the Finance Documents.

 

(e)                            The Agent’s resignation notice shall only take
effect upon the appointment of a successor.

 

(f)                             Upon the appointment of a successor, the
retiring Agent shall be discharged from any further obligation as Agent in
respect of the Finance Documents but shall remain entitled to the benefit of
this clause 26.  Its successor and each of the other parties shall have the same
rights and obligations amongst themselves as they would have had if such
successor had been an original party.

 

(g)                            After consultation with the Borrower, the Lenders
may, by notice to the Agent, require it to resign in accordance with sub-clause
26.11(b) above.  In this event, the Agent shall resign in accordance with
sub-clause 26.11(b) above.

 

(h)                           The Agent shall resign in accordance with
paragraph (b) above (and, to the extent applicable, shall use reasonable
endeavours to appoint a successor Agent pursuant to paragraph (c) above) if on
or after the date which is three months before the earliest FATCA Application
Date relating to any payment to the Agent under the Finance Documents, either:

 

(i)                              the Agent fails to respond to a request under
clause 8.4 (FATCA Information) and the Borrower or a Lender reasonably believes
that the Agent will not be (or will have ceased to be) a FATCA Exempt Party on
or after that FATCA Application Date;

 

55

--------------------------------------------------------------------------------


 

(ii)                           the information supplied by the Agent pursuant to
clause 8.4 (FATCA Information) indicates that the Agent will not be (or will
have ceased to be) a FATCA Exempt Party on or after that FATCA Application Date;
or

 

(iii)                        the Agent notifies the Borrower and the Lenders
that the Agent will not be (or will have ceased to be) a FATCA Exempt Party on
or after that FATCA Application Date;

 

and (in each case) the Borrower or a Lender believes that a Party may be
required to make a FATCA Deduction that would not be required if the Agent were
a FATCA Exempt Party, and the Borrower or that Lender, by notice to the Agent,
requires it to resign.

 

26.12                     Confidentiality

 

(a)                           In acting as agent for the Finance Parties, the
Agent shall be regarded as acting through its agency division which shall be
treated as a separate entity from any other of its divisions or departments.

 

(b)                           If information is received by another division or
department of the Agent, it may be treated as confidential to that division or
department and the Agent shall not be deemed to have notice of it.

 

26.13                     Relationship with the Lenders

 

(a)                           The Agent may treat each Lender as a Lender,
entitled to payments under this Agreement and acting through its Facility Office
unless it has received not less than five Business Days prior notice from that
Lender to the contrary in accordance with the terms of this Agreement.

 

(b)                           Each Lender shall supply the Agent with any
information required by the Agent in order to calculate the Mandatory Cost in
accordance with schedule 6 (Mandatory Cost Formulae).

 

26.14                     Credit appraisal by the Lenders

 

Without affecting the responsibility of the Borrower for information supplied by
it or on its behalf in connection with any Finance Document, each Lender
confirms to the Agent and the Arranger that it has been, and will continue to
be, solely responsible for making its own independent appraisal and
investigation of all risks arising under or in connection with any Finance
Document including but not limited to:

 

(a)                           the financial condition, status and nature of each
member of the Group;

 

(b)                           the legality, validity, effectiveness, adequacy or
enforceability of any Finance Document and any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Finance Document;

 

(c)                            whether that Lender has recourse, and the nature
and extent of that recourse, against any party or any of its respective assets
under or in connection with any Finance Document, the transactions contemplated
by the Finance Documents or any other agreement, arrangement or document entered
into, made or executed in anticipation of, under or in connection with any
Finance Document; and

 

(d)                           the adequacy, accuracy and/or completeness of any
information provided by the Agent, any party or by any other person under or in
connection with any Finance Document, the transactions contemplated by the
Finance Documents or any other agreement, arrangement or document entered into,
made or executed in anticipation of, under or in connection with any Finance
Document.

 

56

--------------------------------------------------------------------------------


 

26.15                     Management Time

 

Any amount payable to an Agent or the Trustee under clause 18 (Costs and
expenses), clause 20.3 (Indemnity to the Agent) and clause 26.10 (Lender’s
Indemnity to the Agent) shall include the cost of utilising the Agent’s and
Trustees’ management time or other resources and will be calculated on the basis
of such reasonable daily or hourly rates as the Agent and Trustee may notify to
the Borrower and the Lenders, and is in addition to any fee paid or payable to
it under clause 17 (Fees).

 

26.16                     Deduction from amounts payable by the Agent

 

If any party owes an amount to the Agent under the Finance Documents, the Agent
may, after giving notice to that party, deduct an amount not exceeding that
amount from any payment to that party which the Agent would otherwise be obliged
to make under the Finance Documents and apply the amount deducted in or towards
satisfaction of the amount owed.  For the purposes of the Finance Documents that
party shall be regarded as having received any amount so deducted.

 

27.                                   ROLE OF TRUSTEE

 

27.1                            Trust

 

The Trustee declares that it shall hold the Transaction Security on trust for
the Secured Parties on the terms contained in this Agreement.  Each of the
parties to this Agreement agrees that the Trustee shall have only those duties,
obligations and responsibilities expressly specified in this Agreement or in the
Security Documents (and no others shall be implied).

 

27.2                            No Independent Power

 

The Secured Parties shall not have any independent power to enforce, or have
recourse to, the Cash Collateral except through the Trustee.

 

27.3                            Trustee’s Instructions

 

The Trustee shall:

 

(a)                           unless a contrary indication appears in a Finance
Document, act in accordance with any instructions given to it by the Agent and
shall be entitled to assume that (i) any instructions received by it from the
Agent are duly given by or on behalf of the Lenders in accordance with the terms
of the Finance Documents and (ii) unless it has received actual notice of
revocation that any instructions or directions given by the Agent have not been
revoked;

 

(b)                           be entitled to request instructions, or
clarification of any direction, from the Agent as to whether, and in what
manner, it should exercise or refrain from exercising any rights, powers and
discretions and the Trustee may refrain from acting unless and until those
instructions or clarification are received by it; and

 

(c)                            be entitled to carry out all dealings with the
Lenders through the Agent and may give to the Agent any notice or other
communication required to be given by the Trustee to the Lenders.

 

27.4                            Trustee’s Actions

 

Subject to the provisions of this clause 27:

 

(a)                           the Trustee may, in the absence of any
instructions to the contrary, take such action in the exercise of any of its
powers and duties under the Finance Documents

 

57

--------------------------------------------------------------------------------


 

which in its absolute discretion it considers to be for the protection and
benefit of all the Secured Parties; and

 

(b)                           at any time after receipt by the Trustee of notice
from the Agent directing the Trustee to exercise all or any of its rights,
remedies, powers or discretions under any of the Finance Documents, the Trustee
may, and shall if so directed by the Agent, take any action as in its sole
discretion it thinks fit and which it is entitled to take to enforce the
Transaction Security.

 

27.5                            Trustee’s Discretions

 

(a)                           The Trustee may assume (unless it has received
actual notice to the contrary in its capacity as trustee for the Secured
Parties) that:

 

(i)                              no Default has occurred and the Borrower is not
in breach of or default under its obligations under any of the Finance
Documents; and

 

(ii)                           any right, power, authority or discretion vested
in any person has not been exercised.

 

(b)                           The Trustee may, if it receives any instructions
or directions from the Agent to take any action in relation to the Transaction
Security, assume that all applicable conditions under the Finance Documents for
taking that action have been satisfied.

 

(c)                            The Trustee may engage, pay for and rely on the
advice or services of any lawyers, accountants, surveyors or other experts
(whether obtained by the Trustee or by any other Secured Party) whose advice or
services may at any time seem necessary, expedient or desirable.

 

(d)                           The Trustee may rely upon any communication or
document believed by it to be genuine and, as to any matters of fact which might
reasonably be expected to be within the knowledge of a Secured Party or the
Borrower, upon a certificate signed by or on behalf of that person.

 

(e)                            The Trustee may refrain from acting in accordance
with the instructions of the Agent or Lenders (including bringing any legal
action or proceeding arising out of or in connection with the Finance Documents)
until it has received any indemnification and/or security that it may in its
absolute discretion require (whether by way of payment in advance or otherwise)
for all costs, losses and liabilities which it may incur in bringing such action
or proceedings.

 

27.6                            Trustee’s Obligations

 

The Trustee shall promptly inform the Agent of:

 

(a)                           the contents of any notice or document received by
it in its capacity as Trustee from the Borrower under any Finance Document; and

 

(b)                           the occurrence of any Default of which the Trustee
has received notice from any other party to this Agreement.

 

27.7                            Excluded Obligations

 

The Trustee shall not:

 

(a)                           be bound to enquire as to the occurrence or
otherwise of any Default or the performance, default or any breach by the
Borrower of its obligations under any of the Finance Documents;

 

58

--------------------------------------------------------------------------------


 

(b)                           be bound to account to any other Secured Party for
any sum or the profit element of any sum received by it for its own account;

 

(c)                            be bound to disclose to any other person
(including any Secured Party) (i) any confidential information or (ii) any other
information if disclosure would, or might in its reasonable opinion, constitute
a breach of any law or be a breach of fiduciary duty;

 

(d)                           be under any obligations other than those which
are specifically provided for in the Finance Documents; or

 

(e)                            have or be deemed to have any duty, obligation or
responsibility to, or relationship of trust or agency with, the Borrower.

 

27.8                            No responsibility to perfect Transaction
Security

 

The Trustee shall not be liable for any failure to:

 

(a)                           require the deposit with it of any deed or
document certifying, representing or constituting the title of the Borrower to
any of the Cash Collateral;

 

(b)                           obtain any licence, consent or other authority for
the execution, delivery, legality, validity, enforceability or admissibility in
evidence of any of the Finance Documents or the Transaction Security;

 

(c)                            register, file or record or otherwise protect any
of the Transaction Security (or the priority of any of the Transaction Security)
under any applicable laws in any jurisdiction or to give notice to any person of
the execution of any of the Finance Documents or of the Transaction Security;

 

(d)                           take, or to require the Borrower to take, any
steps to perfect its title to any of the Cash Collateral or to render the
Transaction Security effective or to secure the creation of any ancillary
Security under the laws of any jurisdiction; or

 

(e)                            require any further assurances in relation to any
of the Security Documents.

 

27.9                            Insurance by Trustee

 

(a)                           The Trustee shall not be under any obligation to
insure any of the Cash Collateral, to require any other person to maintain any
insurance or to verify any obligation to arrange or maintain insurance contained
in the Finance Documents.  The Trustee shall not be responsible for any loss
which may be suffered by any person as a result of the lack of or inadequacy of
any such insurance.

 

(b)                           Where the Trustee is named on any insurance policy
as an insured party, it shall not be responsible for any loss which may be
suffered by reason of, directly or indirectly, its failure to notify the
insurers of any material fact relating to the risk assumed by the insurers or
any other information of any kind, unless any Secured Party has requested it to
do so in writing and the Trustee has failed to do so within fourteen days after
receipt of that request.

 

27.10                     Custodians and Nominees

 

The Trustee may appoint and pay any person to act as a custodian, sub-custodian
or nominee on any terms in relation to any assets of the trust as the Trustee
may determine with the consent of the Lenders, including for the purpose of
depositing with a custodian this Agreement or any document relating to the trust
created under this Agreement and the Trustee shall not be responsible for any
loss, liability, expense, demand, cost, claim or proceedings incurred by reason
of the misconduct, omission or default on the part of any

 

59

--------------------------------------------------------------------------------


 

person appointed by it under this Agreement or be bound to supervise the
proceedings or acts of any person.

 

27.11                     Acceptance of Title

 

The Trustee shall be entitled to accept without enquiry, and shall not be
obliged to investigate, the right and title as the Borrower may have to the Cash
Collateral and shall not be liable for or bound to require the Borrower to
remedy any defect in its right or title.

 

27.12                     Refrain from Illegality

 

The Trustee may refrain from doing anything which in its opinion will or may be
contrary to any relevant law, directive, regulation, request or guideline of any
jurisdiction which would or might otherwise render it liable to any person, and
the Trustee may do anything which is, in its opinion, necessary to comply with
any law, directive, regulation, request or guideline.

 

27.13                     Business with the Group

 

The Trustee may accept deposits from, lend money to, and generally engage in any
kind of banking or other business with any member of the Group.

 

27.14                     Releases

 

Upon a disposal of any of the Cash Collateral:

 

(a)                           pursuant to the enforcement of the Transaction
Security by a Receiver or the Trustee; or

 

(b)                           if that disposal is permitted under the Finance
Documents,

 

the Trustee shall (at the cost of the Borrower) release that property from the
Transaction Security and is authorised to execute, without the need for any
further authority from the Secured Parties, any release of the Transaction
Security or other claim over that asset and to issue any certificates of
non-crystallisation of floating charges that may be required or desirable.

 

27.15                     Winding up of Trust

 

If the Trustee, with the approval of the Lenders, determines that (a) all of the
Secured Obligations and all other obligations secured by any of the Security
Documents have been fully and finally discharged and (b) none of the Secured
Parties is under any commitment, obligation or liability (actual or contingent)
to make advances or provide other financial accommodation to the Borrower
pursuant to the Finance Documents, the trusts set out in this Agreement shall be
wound up and the Trustee shall release, without recourse or warranty, all of the
Transaction Security and the rights of the Trustee under each of the Security
Documents.

 

27.16                    Perpetuity Period

 

The perpetuity period under the rule against perpetuities, if applicable to this
Agreement, shall be the period of eighty years from the date of this Agreement.

 

27.17                     Powers Supplemental

 

The rights, powers and discretions conferred upon the Trustee by this Agreement
shall be supplemental to the Trustee Acts 1925 and 2000 and in addition to any
which may be vested in the Trustee by general law or otherwise.

 

60

--------------------------------------------------------------------------------


 

27.18                     Disapplication

 

Section 1 of the Trustee Act 2000 shall not apply to the duties of the Trustee
in relation to the trusts constituted by this Agreement.  Where there are any
inconsistencies between the Trustee Acts 1925 and 2000 and the provisions of
this Agreement, the provisions of this Agreement shall, to the extent allowed by
law, prevail and, in the case of any inconsistency with the Trustee Act 2000,
the provisions of this Agreement shall constitute a restriction or exclusion for
the purposes of that Act.

 

27.19                     Resignation of Trustee

 

(a)                           The Trustee may resign and appoint one of its
Affiliates as successor by giving notice to the other Parties (or to the Agent
on behalf of the Lenders).

 

(b)                           Alternatively the Trustee may resign by giving
notice to the other Parties (or to the Agent on behalf of the Lenders) in which
case the Lenders may appoint a successor Trustee.

 

(c)                            If the Lenders have not appointed a successor
Trustee in accordance with sub-clause 27.19(b) above within 30 days after the
notice of resignation was given, the Trustee (after consultation with the Agent
and the Borrower) may appoint a successor Trustee.

 

(d)                           The retiring Trustee shall, at its own cost, make
available to the successor Trustee such documents and records and provide such
assistance as the successor Trustee may reasonably request for the purposes of
performing its functions as Trustee under the Finance Documents.

 

(e)                            The Trustee’s resignation notice shall only take
effect upon (i) the appointment of a successor and (ii) the transfer of all of
the Transaction Security to that successor.

 

(f)                             Upon the appointment of a successor, the
retiring Trustee shall be discharged from any further obligation as Trustee in
respect of the Finance Documents but shall remain entitled to the benefit of
clauses 26 (Role of Agent) and 27 (Role of Trustee).  Its successor and each of
the other Parties shall have the same rights and obligations amongst themselves
as they would have had if such successor had been an original Party.

 

(g)                            The Lenders may, by notice to the Trustee,
require it to resign in accordance with sub-clause 27.19(b) above.  In this
event, the Trustee shall resign in accordance with sub-clause 27.19(b) above.

 

27.20                     Delegation

 

(a)                           The Trustee may, at any time, delegate by power of
attorney or otherwise to any person for any period, all or any of the rights,
powers and discretions vested in it by any of the Finance Documents.

 

(b)                           The delegation may be made upon any terms and
conditions (including the power to sub-delegate) and subject to any restrictions
as the Trustee may think fit in the interests of the Secured Parties and it
shall not be bound to supervise, or be in any way responsible for any loss
incurred by reason of any misconduct or default on the part of any delegate or
sub-delegate unless caused by the gross negligence or wilful misconduct of the
Trustee in making such delegation.

 

27.21                     Additional Trustees

 

(a)                           The Trustee may at any time appoint (and
subsequently remove) any person to act as a separate trustee or as a co-trustee
jointly with it (i) if it considers that

 

61

--------------------------------------------------------------------------------


 

appointment to be in the interests of the Secured Parties or (ii) for the
purposes of conforming to any legal requirements, restrictions or conditions
which the Trustee deems to be relevant or (iii) for obtaining or enforcing any
judgment in any jurisdiction, and the Trustee shall give prior notice to the
Borrower and the Agent of that appointment.

 

(b)                           Any person so appointed shall have the rights,
powers and discretions (not exceeding those conferred on the Trustee by this
Agreement) and the duties and obligations that are conferred or imposed by the
instrument of appointment.

 

(c)                            The remuneration that the Trustee may pay to any
person, and any costs and expenses incurred by that person in performing its
functions pursuant to that appointment shall, for the purposes of this
Agreement, be treated as costs and expenses incurred by the Trustee.

 

28.                                   CONDUCT OF BUSINESS BY THE FINANCE PARTIES

 

No provision of this Agreement will:

 

(a)                           interfere with the right of any Finance Party to
arrange its affairs (tax or otherwise) in whatever manner it thinks fit;

 

(b)                           oblige any Finance Party to investigate or claim
any credit, relief, remission or repayment available to it or the extent, order
and manner of any claim; or

 

(c)                            oblige any Finance Party to disclose any
information relating to its affairs (tax or otherwise) or any computations in
respect of Tax.

 

29.                                   ASSIGNMENTS AND TRANSFERS

 

29.1                            Binding Agreement

 

This Agreement shall be binding upon and enure to the benefit of each party
hereto and its or any subsequent successors and Transferees.

 

29.2                            Assignment and transfers by the Borrower

 

The Borrower may not assign any of its rights or transfer any of its rights or
obligations under the Finance Documents.

 

29.3                           Assignment and Transfers by the Lenders

 

Subject to this clause 29, any Lender (the “Existing Lender”) may at any time
assign all or any of its rights and benefits under the Finance Documents or
transfer by novation any of its rights and obligations to an Approved Credit
Institution (the “New Lender”).

 

29.4                            Conditions for Assignment or Transfer

 

(a)                           Any assignment or transfer by a Lender of its
Commitment or participation in Letters of Credit must be a pro rata assignment
or transfer of its participation in each Letter of Credit and must be in a
minimum amount of $5,000,000.

 

(b)                           An assignment will only be effective on:

 

(i)                              receipt by the Agent of written confirmation
from the New Lender (in form and substance satisfactory to the Agent) that the
New Lender will assume the same obligations to the other Finance Parties and the
other Secured Parties as it would have been under if it was a Lender; and

 

62

--------------------------------------------------------------------------------


 

(ii)                           performance by the Agent of all necessary “know
your customer” or other similar checks under all applicable laws and regulations
in relation to such assignment to a New Lender, the completion of which the
Agent shall promptly notify to the Existing Lender and the New Lender.

 

(c)                            A transfer will only be effective if the
procedure set out in clause 29.7 (Procedure for transfer) is complied with.

 

(d)                           If:

 

(i)                              a Lender assigns or transfers any of its rights
or obligations under the Finance Documents or changes its Facility Office; and

 

(ii)                           as a result of circumstances existing at the date
the assignment, transfer or change occurs, the Borrower would be obliged to make
a payment to the New Lender or Lender acting through its new Facility Office
under clause 8.1 (Tax gross-up) or clause 10 (Increased costs),

 

then the New Lender or Lender acting through its new Facility Office is only
entitled to receive payment under those clauses to the same extent as the
Existing Lender or Lender acting through its previous Facility Office would have
been if the assignment, transfer or change had not occurred provided that this
paragraph (d) shall not apply to the extent that the payment under clause 8
(Taxes) relates to a FATCA Deduction.

 

29.5                            Assignment or transfer fee

 

The New Lender shall, on the date upon which an assignment or transfer takes
effect, pay to the Agent (for its own account) a fee of £1,500.

 

29.6                            Limitation of responsibility of Existing Lenders

 

(a)                           Unless expressly agreed to the contrary, an
Existing Lender makes no representation or warranty and assumes no
responsibility to a New Lender for:

 

(i)                              the legality, validity, effectiveness, adequacy
or enforceability of the Finance Documents, the Transaction Security or any
other documents;

 

(ii)                           the financial condition of the Borrower;

 

(iii)                        the performance and observance of the Borrower of
its obligations under the Finance Documents or any other documents; or

 

(iv)                       the accuracy of any statements (whether written or
oral) made in or in connection with any Finance Document or any other document,

 

and any representations or warranties implied by law are excluded.

 

(b)                           Each New Lender confirms to the Existing Lender
and the other Finance Parties that it:

 

(i)                              has made (and shall continue to make) its own
independent investigation and assessment of the financial condition and affairs
of the Borrower and its related entities in connection with its participation in
this Agreement and has not relied exclusively on any information provided to it
by the Existing Lender in connection with any Finance Document; and

 

(ii)                           will continue to make its own independent
appraisal of the creditworthiness of the Borrower and its related entities
whilst any Letter of Credit is effective

 

63

--------------------------------------------------------------------------------


 

or any amount is or may be outstanding under the Finance Documents or any
Commitment is in force.

 

(c)                            Nothing in any Finance Document obliges an
Existing Lender to:

 

(i)                              accept a re-transfer from a New Lender of any
of the rights and obligations assigned or transferred under this clause 29; or

 

(ii)                           support any losses directly or indirectly
incurred by the New Lender by reason of the non-performance by the Borrower of
its obligations under the Finance Documents or otherwise.

 

29.7                            Procedure for transfer

 

(a)                           Subject to the conditions set out in clause 29.4
(Conditions of Assignment or Transfer) a transfer is effected in accordance with
sub-clause 29.7(c) below when the Agent executes an otherwise duly completed
Transfer Certificate delivered to it by the Existing Lender and the New Lender
and the Agent makes a corresponding entry in the Register pursuant to clause
29.11 (The Register).  The Agent shall, subject to sub-clause 29.7(b) below, as
soon as reasonably practicable after receipt by it of a duly completed Transfer
Certificate appearing on its face to comply with the terms of this Agreement and
delivered in accordance with the terms of this Agreement, execute that Transfer
Certificate and make such corresponding entry in the Register.

 

(b)                           The Agent shall only be obliged to execute a
Transfer Certificate delivered to it by the Existing Lender and the New Lender
and make a corresponding entry in the Register once it is satisfied it has
complied with all necessary “know your customer” or other similar checks under
all applicable laws and regulations in relation to the transfer to such New
Lender.

 

(c)                            On the Transfer Date:

 

(i)                              to the extent that in the Transfer Certificate
the Existing Lender seeks to transfer by novation its rights and obligations
under the Finance Documents and in respect of the Transaction Security the
Borrower and the Existing Lender shall be released from further obligations
towards one another under the Finance Documents and in respect of the
Transaction Security and their respective rights against one another shall be
cancelled (being the “Discharge Rights and Obligations”);

 

(ii)                           the Borrower and the New Lender shall assume
obligations towards one another and/or acquire rights against one another which
differ from the Discharge Rights and Obligations only insofar as the Borrower
and the New Lender have assumed and/or acquired the same in place of the
Borrower and the Existing Lender;

 

(iii)                        the Agent, the Trustee, the New Lender and other
Lenders shall acquire the same rights and assume the same obligations between
themselves as they would have acquired and assumed had the New Lender been an
Original Lender with the rights and/or obligations acquired or assumed by it as
a result of the transfer; and

 

(iv)                       the New Lender shall become a Party as a “Lender”.

 

29.8                            Disclosure of information

 

Any Lender may disclose to any of its Affiliates and any other person:

 

64

--------------------------------------------------------------------------------


 

(a)                           to (or through) whom that Lender assigns or
transfers (or proposes to assign or transfer) all or any of its rights and
obligations under this Agreement;

 

(b)                           with (or through) whom that Lender enters into (or
proposes to enter into) any sub-participation in relation to, or any other
transaction under which payments are to be made by reference to, this Agreement
or the Borrower; or

 

(c)                            to whom, and to the extent that, information is
required to be disclosed by any applicable law or regulation,

 

any information about the Borrower, the Group and the Finance Documents as that
Lender shall consider appropriate if, in relation to sub-clauses 29.8(a) and
29.8(b) above, the person to whom the information is to be given has entered
into a Confidentiality Undertaking.

 

29.9                            Security over Lenders’ rights

 

In addition to the other rights provided to Lenders under this clause 29, each
Lender may without consulting with or obtaining consent from the Borrower, at
any time charge, assign or otherwise create Security in or over (whether by way
of collateral or otherwise) all or any of its rights under any Finance Document
to secure obligations of that Lender including, without limitation, any charge,
assignment or other Security to secure obligations to a federal reserve or
central bank except that no such charge, assignment or Security shall:

 

(a)                           release a Lender from any of its obligations under
the Finance Documents or substitute the beneficiary of the relevant charge,
assignment or other Security for the Lender as a party to any of the Finance
Documents; or

 

(b)                           require any payments to be made by the Borrower or
grant to any person any more extensive rights than those required to be made or
granted to the relevant Lender under the Finance Documents.

 

29.10                     Assignment to Federal Reserve Bank

 

Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement, without notice to or consent of any
Party, to any U.S. Federal Reserve Bank provided that (i) no Lender shall be
relieved of any of its obligations under this Agreement as a result of any such
assignment and pledge and (ii) in no event shall such U.S. Federal Reserve Bank
be considered to be a “Lender” or be entitled to require the assigning Lender to
take or omit to take any action under this Agreement.

 

29.11                     The Register

 

For U.S. federal income tax purposes only, the Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain at one of its offices a copy
of each Transfer Certificate delivered to it and a register (the “Register”) for
the recordation of the names and addresses of each Lender and the Commitments of
and obligations owing to each Lender.  Without limitation of any other provision
of this clause 29 (Assignments and Transfers), no transfer shall be effective
until recorded in the Register.  The entries in the Register shall be conclusive
absent manifest error and the Borrower, the Agent and each Lender may treat each
person whose name is recorded in the Register as a Lender notwithstanding any
notice to the contrary.  The Register shall be available for inspection by the
Borrower at any reasonable time and from time to time upon reasonable prior
notice.

 

65

--------------------------------------------------------------------------------


 

30.                                   CALCULATIONS AND EVIDENCE OF DEBT

 

30.1                            Basis of Accrual

 

Interest, letter of credit commission and fees accruing hereunder shall accrue
from day to day and shall be calculated on the basis of a year of 360 days (or,
where market practice differs, in accordance with market practice) and the
actual number of days elapsed.

 

30.2                            Evidence of Debt

 

The Agent shall maintain in accordance with its usual practice accounts
evidencing the face amount of its participation in the Letter of Credit issued
hereunder and the amounts owing to it hereunder.

 

30.3                            Control Accounts

 

The Agent shall maintain on its books a control account or accounts in which
shall be recorded (a) the amount of any Unpaid Sum and the face amount of each
Letter of Credit issued hereunder, (b) the amount of all fees, interest and
other sums due or to become due from the Borrower and (c) the amount of any sum
received or recovered by the Agent hereunder.

 

30.4                            Prima Facie Evidence

 

In any legal action or proceeding arising out of or in connection with this
Agreement, the entries made in the accounts maintained pursuant to clause 30.2
(Evidence of Debt) and clause 30.3 (Control Accounts) shall, in the absence of
manifest error, be prima facie evidence of the existence and amounts of the
specified obligations of the Borrower.

 

30.5                            Certificates of the Lenders

 

A certificate of a Lender as to (a) the amount by which a sum payable to it
hereunder is to be increased under clause 8.1 (Tax Gross Up), (b) the amount for
the time being required to indemnify it against any such cost, payment or
liability as is mentioned in clause 8.2 (Tax Indemnity), clause 10.1 (Increased
Costs) or clause 5.2 (Borrower’s Indemnity to Lenders) or (c) the amount of any
credit, relief, remission or repayment as is mentioned in clause 9.3 (Tax Credit
Payment) or clause 9.4 (Tax Credit Clawback) shall, in the absence of manifest
error, be prima facie evidence of the existence and amounts of the specified
obligations of the Borrower.

 

30.6                            Letters of Credit

 

A certificate of a Lender as to the amount paid by that Lender in respect of the
Letter of Credit shall, save for manifest error, be prima facie evidence of the
payment of such amount in any legal action or proceedings arising in connection
therewith.

 

31.                                   REMEDIES AND WAIVERS, PARTIAL INVALIDITY

 

31.1                            Remedies and Waivers

 

No failure to exercise, nor any delay in exercising, on the part of any Lender,
any right or remedy under the Finance Documents shall operate as a waiver of any
such right or remedy or constitute an election to affirm any of the Finance
Documents.  No single or partial exercise of any right or remedy shall prevent
any further or other exercise thereof or the exercise of any other right or
remedy.  The rights and remedies herein provided are cumulative and not
exclusive of any rights or remedies provided by law.

 

66

--------------------------------------------------------------------------------


 

31.2                            Partial Invalidity

 

If, at any time, any provision hereof is or becomes illegal, invalid or
unenforceable in any respect under the law of any jurisdiction, neither the
legality, validity or enforceability of the remaining provisions hereof nor the
legality, validity or enforceability of such provision under the law of any
other jurisdiction shall in any way be affected or impaired thereby.

 

32.                                   NOTICES

 

32.1                            Communications in Writing

 

Each communication to be made under this Agreement shall be made in writing and,
unless otherwise stated, shall be made by letter or fax.

 

32.2                            Addresses

 

Any communication or document to be made or delivered under this Agreement shall
(unless the recipient of such communication or document has, by 15 days written
notice to the Agent, specified another address or fax number) be made or
delivered to the following address or fax number:

 

(a)                           in the case of the Borrower:

 

Address:

13403 Northwest Freeway
Houston TX 77040

 

Fax:

+ 1 713 744 9648

 

Attention:

General Counsel

 

(b)                           in the case of the Agent and the Trustee:

 

Address:

5th Floor
135 Bishopsgate
London EC2M 3UR

 

Fax:

+ 44 20 7085 4564

 

Attention:

Tony O’Flynn

 

(c)                            in the case of each Lender and Arranger, that
notified in writing to the Agent on or prior to the date on which it becomes a
Party.

 

32.3                            Delivery

 

Any communication or document to be made or delivered by one person to another
under this Agreement shall:

 

(a)                          if by way of letter, be deemed to have been
delivered when left at the relevant address or, as the case may be, ten days
after being deposited in the post postage prepaid in an envelope addressed to it
at that address; and

 

(b)                           if by way of fax, be deemed to have been received
when transmission to the relevant fax number has been completed,

 

provided that:

 

(c)                            any communication or document to be made or
delivered to the Agent shall be effective only if the same is expressly marked
for the attention of the department and/or officer identified with the Agent’s
signature below (or such other

 

67

--------------------------------------------------------------------------------


 

department or officer as the Agent shall from time to time specify for this
purpose); and

 

(d)                           any communication or document to be made or
delivered to the Trustee shall be effective only when addressed to its trustee
division and received by the Trustee and then only if the same is expressly
marked for the attention of the department or officer (if any) identified with
the Trustee’s signature in the relevant Finance Document (or such other
department or officer as the Trustee shall from time to time specify for this
purpose).

 

32.4                            Notification of Changes

 

Promptly upon receipt of notification of a change of address or fax number
pursuant to clause 32.2 (Addresses) or changing its own address or fax number,
the Agent shall notify the other parties to the relevant Finance Document of
such change.

 

32.5                            English Language

 

Each communication and document made or delivered by one party to another
pursuant to this Agreement shall be in the English language or accompanied by a
translation thereof into English certified (by an officer of the person making
or delivering the same) as being a true and accurate translation thereof.

 

33.                                   COUNTERPARTS

 

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one and the same instrument.

 

34.                                   USA PATRIOT ACT

 

Each Lender hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act, such Lender is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the USA Patriot Act.

 

35.                                   AMENDMENTS

 

(a)                          Subject to clause 27.14 (Releases) any term of the
Finance Documents may be amended or waived only with the prior written consent
of the Lenders and the Borrower and any such amendment or waiver will be binding
on all Parties.

 

(b)                          The Agent, or in respect of the Transaction
Security the Trustee, may effect, on behalf of any Finance Party, any amendment
or waiver permitted by this clause 35.

 

(c)                            An amendment or waiver which relates to the
rights or obligations of the Agent or the Trustee may not be effected without
the consent of the Agent or the Trustee.

 

36.                                   GOVERNING LAW

 

This Agreement and all non-contractual obligations arising out of or in
connection with it are governed by English law.

 

37.                                   JURISDICTION

 

37.1                            English Courts

 

Each of the parties hereto irrevocably agrees for the benefit of the Agent and
each of the Lenders that the courts of England shall have exclusive jurisdiction
to hear and determine

 

68

--------------------------------------------------------------------------------


 

any suit, action or proceeding, and to settle any disputes (each, a “Dispute”),
which may arise out of or in connection with this Agreement and, for such
purposes, irrevocably submits to the jurisdiction of such courts.

 

37.2                            Convenient Forum

 

The Borrower irrevocably waives any objection which it might now or hereafter
have to the courts referred to in clause 37.1 (English Courts) being nominated
as the forum to hear and determine any Dispute and agrees not to claim that any
such court is not a convenient or appropriate forum.

 

37.3                            Non-Exclusive Jurisdiction

 

The submission to the jurisdiction of the courts referred to in clause 37.1
(English Courts) shall not (and shall not be construed so as to) limit the right
of the Agent nor any of the Lenders to take proceedings against the Borrower in
any other court of competent jurisdiction nor shall the taking of proceedings in
any one or more jurisdictions preclude the taking of proceedings in any other
jurisdiction, whether concurrently or not.

 

37.4                            Service of process

 

Without prejudice to any other mode of service allowed under any relevant law,
the Borrower:

 

(a)                           irrevocably appoints HCCS Corporation (UK branch)
of Walsingham House, 35 Seething Lane, London EC3N 4AH (Attention: Chief
Financial Officer) as its agent for service of process in relation to any
proceedings before the English courts in connection with any Finance Document;
and

 

(b)                           agrees that failure by an agent for service of
process to notify the Borrower of the process will not invalidate the
proceedings concerned.

 

The Agent agrees that a copy of each notice sent to the Borrower’s agent for
service of process shall contemporaneously be sent to the Borrower provided that
the Borrower agrees that failure to do so will not invalidate the proceedings
concerned.

 

37.5                            Waiver of jury trial

 

Each of the parties to this Agreement agrees to waive irrevocably its rights to
a jury trial of any claim based upon or arising out of this Agreement or any of
the documents referred to in this agreement or any transaction contemplated in
this Agreement.  This waiver is intended to apply to all Disputes.  Each Party
acknowledges that (a) this waiver is a material inducement to enter into this
Agreement, (b) it has already relied on this waiver in entering into this
Agreement and (c) it will continue to rely on this waiver in future dealings. 
Each party represents that it has reviewed this waiver with its legal advisers
and that it knowingly and voluntarily waives its jury trial rights after
consultation with its legal advisers.  In the event of litigation, this
Agreement may be filed as a written consent to a trial by the court.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this instrument as a
deed and delivered it on the date first above written.

 

69

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

The Original Lenders

 

Original Lender

 

Commitment ($)

 

 

 

 

 

National Westminster Bank plc

 

45,000,000

 

 

 

 

 

Barclays Bank PLC

 

45,000,000

 

 

 

 

 

Total

 

90,000,000

 

 

70

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

Conditions Precedent

 

1.                                          The Borrower

 

(a)                           A copy of the constitutional documents of the
Borrower.

 

(b)                           A copy of a board resolution of the Borrower:

 

(i)                              approving the terms of, and the transactions
contemplated by the Finance Documents to which it is a party and resolving that
it execute those Finance Documents;

 

(ii)                           authorising a specified person or persons to
execute the Finance Documents to which it is a party;

 

(iii)                        authorising a specified person or persons, on its
behalf, to sign and/or despatch all documents and notices (including, if
relevant, any Utilisation Request) to be signed and/or despatched; and

 

(iv)                       approving the execution, delivery and performance of
the Finance Agreements to which it is a party and the terms and conditions
thereof and authorising a named person or persons to sign the Finance Documents
to which it is a party and any documents to be delivered by the Borrower
pursuant thereto.

 

(c)                            A specimen signature of each person authorised by
the resolution referred to in paragraph (b) above.

 

(d)                           A certificate of an Authorised Signatory of the
Borrower confirming that utilisation of the Facility and entry into and
performance of its obligations under each of the Finance Documents would not
cause any borrowing, guaranteeing or similar restriction binding on it to be
exceeded.

 

(e)                            A certificate of an Authorised Signatory of the
Borrower, certifying that each copy document relating to it specified in this
schedule 2 is correct, complete and in full force and effect as at a date no
earlier than the date of this Agreement.

 

2.                                          Legal opinions

 

(a)                          A legal opinion of the legal advisers to the Agent
in respect of English law, substantially in the form distributed to the Agent
prior to the signing of this Agreement.

 

(b)                          A legal opinion of the legal advisers to the Agent
in respect of the laws of the state of Delaware, substantially in the form
distributed to the Agent prior to the signing of this Agreement.

 

3.                                          Other documents and evidence

 

(a)                           Evidence that any process agent referred to in
clause 37.4 (Service of process) has accepted its appointment.

 

(b)                           A copy the U.S. Facility Agreement.

 

(c)                            A copy of a good standing certificate (including
verification of tax status) with respect to the Borrower, issued as of a recent
date by the Secretary of State or other appropriate official of:

 

71

--------------------------------------------------------------------------------


 

(i)                              the Borrower’s jurisdiction of incorporation or
organisation; and

 

(ii)                           the jurisdiction of the Borrower’s registered
place of business.

 

(d)                           A copy, certified a true copy by an Authorised
Signatory of the Borrower of:

 

(i)                              the Original Financial Statements of the
Borrower; and

 

(ii)                           a breakdown of Accumulated Other Comprehensive
Income or Accumulated Other Comprehensive Loss of the Borrower, as applicable,
for the fiscal quarter ended 30 September 2010 together with the necessary
adjustments to exclude FX and cash flow hedging elements.

 

(e)                            Evidence that the Account Party is authorised to
underwrite business at Lloyd’s.

 

(f)                             Evidence that the fees, costs and expenses then
due from the Borrower pursuant to clauses 17 (Fees) and 18 (Costs and Expenses)
have been paid or will be paid by the first Utilisation Date.

 

(g)                            Evidence that on or prior to the first
Utilisation Date (i) all actual or contingent liabilities and obligations of the
Borrower under the Existing Facility have been or will be irrevocably discharged
in full, (ii) all commitments thereunder have been or will be irrevocably
cancelled and (iii) all letters of credit issued thereunder have been or will be
cancelled and returned to the issuing bank.

 

(h)                           A certificate of the Chief Financial Officer of
the Borrower stating that it is and would be Solvent after complying with its
obligations with respect to Letters of Credit set out in clause 5 (Borrower’s
Liabilities in relation to Letters of Credit) and the payment of all estimated
legal and other fees related to this Agreement and the consummation of the other
transactions contemplated by this Agreement. For purposes of such certificate,
“Solvent” means with respect to the Borrower on any date of determination that:

 

(i)          the fair value of the property of such person is greater than the
total amount of liabilities (including contingent and unliquidated liabilities)
of such person;

 

(ii)         the present fair saleable value of the assets of such person is not
less than the amount which will be required to pay the probable liability of
such person on its debts as they become absolute and mature;

 

(iii)        such person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such person’s ability to pay as such debts and
liabilities mature; and

 

(iv)        such person is not engaged in a business or transaction, and is not
about to engage in a business or transaction, for which such person’s property
would constitute unreasonably small capital.

 

In computing the amount of contingent or unliquidated liabilities at any time,
such liabilities will be computed at the amount which, in light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual and matured liability

 

72

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

Form of Utilisation Request

 

From:                                                               HCC
Insurance Holdings, Inc.

 

To:                                                                            
The Royal Bank of Scotland plc as Agent

 

Dated:

 

Dear Sirs,

 

1.                                          We refer to the agreement (the
“Credit Agreement”) dated 26 November 2010 (as amended, restated and
supplemented from time to time) and made between HCC Insurance Holdings, Inc. as
Borrower, The Royal Bank of Scotland plc and Barclays Bank PLC as Arranger, The
Royal Bank of Scotland plc as Agent, The Royal Bank of Scotland plc as Trustee
and the Lenders specified therein.

 

2.                                          Terms defined in the Credit
Agreement shall have the same meaning in this utilisation request.

 

3.                                          This utilisation request is
irrevocable.

 

4.                                          We hereby request that, pursuant to
the Credit Agreement and upon the terms and subject to the conditions contained
therein, you issue or amend a Letter of Credit as follows:

 

Applicant:

HCC Insurance Holdings, Inc.

 

 

Currency:

[·]

 

 

Face amount/Increased amount:

[·]

 

 

Utilisation Date:

[·]

 

 

Term:

[at least four years]

 

 

Commencement Date:

[·]

 

 

Initial Expiry Date:

[31 December 2016]

 

5.                                          We confirm that, at the date hereof,
the Repeated Representations are true in all material respects and no Default or
Event of Default is continuing.

 

6.                                          A Letter of Credit requested hereby
should be issued in favour of Lloyd’s in the form attached and delivered to The
Society and the Council of Lloyd’s, c/o The Manager, Market Services, Fidentia
House, Walter Burke Way, Chatham Maritime, Chatham, Kent ME4 4RN.

 

Yours faithfully

 

 

 

 

 

 

 

Authorised Signatory

 

 

 

for and on behalf of

 

 

 

HCC Insurance Holdings, Inc.

 

 

73

--------------------------------------------------------------------------------


 

SCHEDULE 4

 

Form of Letter of Credit

 

Letter of Credit to be issued by the Agent on behalf of the Lenders

 

To:                             The Society and the Council of Lloyd’s

c/o The Manager, Market Services

Fidentia House, Walter Burke Way

Chatham Maritime, Chatham

Kent ME4 4RN

 

[Date of Letter of Credit]

 

Dear Sirs

 

Irrevocable Standby Letter of Credit No. [                             ]

 

Re:  Nameco (No. 808) Limited (the “Applicant”)

 

This Clean Irrevocable Standby Letter of Credit (the “Credit”) is issued by the
lenders whose names are set out in schedule 1 hereto (the “Issuing Lenders”, and
each an “Issuing Lender”) in favour of the Society of Lloyd’s (“Lloyd’s”) on the
following terms:

 

1.                                          Subject to the terms hereof, the
Issuing Lenders shall make payments within two business days of demand on The
Royal Bank of Scotland plc (the “Agent”) in accordance with paragraph 4 below.

 

2.                                          Upon a demand being made by Lloyd’s
pursuant to paragraph 4 below, each Issuing Lender shall pay that proportion of
the amount demanded which is equal to the proportion which its Commitment set
out in Schedule 1 hereto bears to the aggregate Commitments of all the Issuing
Lenders set out on Schedule 1 hereto Provided that the obligations of the
Issuing Lenders under this Credit shall be several and no Issuing Lender shall
be required to pay an amount exceeding its Commitment set out in schedule 1
hereto and the Issuing Lenders shall not be obliged to make payments hereunder
in aggregate exceeding a maximum amount of [      ]. Any payment by an Issuing
Lender hereunder shall be made in [·] to Lloyd’s account specified in the demand
made by Lloyd’s pursuant to paragraph 4 below.

 

3.                                          This Credit is effective from [·]
(the “Commencement Date”) and will expire on the Final Expiration Date.  This
Credit shall remain in force until we give you not less than four years notice
in writing terminating the same on the fourth anniversary of the Commencement
Date or on any date subsequent thereto as specified in such notice (the “Final
Expiration Date”), our notice to be sent by registered mail for the attention of
the Manager, Market Services, at the above address.

 

4.                                          Subject to paragraph 3 above, the
Issuing Lenders shall pay to Lloyd’s under this Credit upon presentation of a
demand by Lloyd’s on the Agent, at Trade Services, London, 4th Floor, 48
Chiswell Street, London, EC1Y 4XX, substantially in the form set out in schedule
2 hereto the amount specified therein (which amount shall not, when aggregated
with all other amounts paid by the Issuing Lenders to Lloyd’s under this Credit,
exceed the maximum amount referred to in paragraph 2 above).

 

5.                                          The Agent has signed this Credit as
agent for disclosed principals and accordingly shall be under no obligation to
Lloyd’s hereunder (other than in its capacity as an Issuing Lender).

 

6.                                          All charges are for the Applicant’s
account.

 

74

--------------------------------------------------------------------------------


 

7.                                          Subject to any contrary indication
herein, this Credit is subject to the International Standby Practices - ISP98
(1998 publication - International Chamber of Commerce Publication No. 590).

 

8.                                          This Credit and all non-contractual
obligations arising out of or in connection with it shall be governed by and
interpreted in accordance with English law and the Issuing Lenders hereby
irrevocably submits to the jurisdiction of the High Court of Justice in England.

 

9.                                          Each of the Issuing Lenders engages
with Lloyd’s that demands made under and in compliance with the terms of this
Credit will be duly honoured on presentation.

 

Yours faithfully

 

 

 

The Royal Bank of Scotland plc

 

for and on behalf of

 

[Names of all Issuing Lenders including Agent]

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

75

--------------------------------------------------------------------------------


 

Schedule 1 to the Letter of Credit

 

Issuing Lenders’ Commitments

 

Name and Address of Issuing Lender

 

Commitment (Dollars)

 

 

 

 

 

Barclays Bank PLC

 

$

45,000,000

 

 

 

 

 

The Royal Bank of Scotland plc

 

$

45,000,000

 

 

 

 

 

Total Value

 

$

90,000,000

 

 

76

--------------------------------------------------------------------------------


 

Schedule 2 to the Letter of Credit

 

Form of Demand (Dollars)

 

[On Lloyd’s letterhead]

 

Dear Sir/Madam

 

THE SOCIETY OF LLOYD’S

TRUSTEE OF

LETTER OF CREDIT NO.

 

With reference to the above, we enclose for your attention a Bill of Exchange,
together with the respective Credit.  Payment should be made by way of CHAPS. 
The account details are as follows:

 

[National Westminster Bank Plc

Sort Code 60-00-01

 

 

City of London Office

Account 13637444

P.O. Box 12258

 

1 Princes Street

 

London EC2R 8AP]

 

 

 

 

 

Please quote Member Code:

 

 

 

Yours faithfully

 

 

 

for Manager

 

 

 

Members’ Funds Department

 

 

 

Members’ Services Unit

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

Your ref:

 

 

 

Our ref:       MEM/    /    /    /

 

 

 

Extn:

 

 

 

 

 

BILL OF EXCHANGE

 

 

 

The Society of Lloyd’s

 

Trustee of

 

Letter of Credit No.

 

 

 

Please pay in accordance with the terms of the Credit to our order the amount of

 

77

--------------------------------------------------------------------------------


 

[·]                   .

 

For and on behalf of

 

 

Authorised Signatory

 

Members’ Funds Department

 

 

To:                             The Royal Bank of Scotland plc

as Agent

 

78

--------------------------------------------------------------------------------


 

SCHEDULE 5

 

Form of Compliance Certificate

 

From:                                                               HCC
Insurance Holdings, Inc.

 

To:                                                                            
The Royal Bank of Scotland plc

 

Dated:

 

Dear Sirs,

 

1.                                          We refer to the agreement (the
“Credit Agreement”) dated 26 November 2010 (as amended, restated and
supplemented from time to time) and made between made between HCC Insurance
Holdings, Inc. as Borrower, The Royal Bank of Scotland plc and Barclays Bank PLC
as Arranger, The Royal Bank of Scotland plc as Agent, The Royal Bank of Scotland
plc as Trustee and the Lenders specified therein.

 

2.                                          Terms defined in the Credit
Agreement shall have the same meaning herein.

 

3.                                          We confirm that as at [Insert Date],
the Leverage Ratio was [·]. Therefore, as at [Insert Date], the Leverage Ratio
was not greater than 35 per cent.

 

4.                                          We confirm that as at [Insert Date]
Consolidated Net Worth was $[·] for the financial quarter to [Insert Date] and
Minimum Consolidated Net Worth was $[·]. Therefore, as at [Insert Date],
Consolidated Net Worth was not less than Minimum Consolidated Net Worth for the
financial quarter to [Insert Date].

 

 

Signed:

 

 

 

 

 

 

 

 

[Insert title]*

 

[Insert title]*

 

 

 

 

 

HCC Insurance Holdings, Inc.

 

HCC Insurance Holdings, Inc.

 

 

--------------------------------------------------------------------------------

* To be signed by two officers, one of whom must be a Responsible Officer.

 

79

--------------------------------------------------------------------------------


 

SCHEDULE 6

 

Mandatory Cost Formulae

 

1.                                          The Mandatory Cost is an addition to
the interest rate to compensate Lenders for the cost of compliance with (a) the
requirements of the Bank of England and/or the Financial Services Authority (or,
in either case, any other authority which replaces all or any of its functions)
or (b) the requirements of the European Central Bank.

 

2.                                          On the first day of each Term on any
Unpaid Sum (or as soon as possible thereafter) the Agent shall calculate, as a
percentage rate, a rate (the “Additional Cost Rate”) for each Lender, in
accordance with the paragraphs set out below.  The Mandatory Cost will be
calculated by the Agent as a weighted average of the Lenders’ Additional Cost
Rates (weighted in proportion to the percentage participation of each Lender in
the relevant Unpaid Sum) and will be expressed as a percentage rate per annum.

 

3.                                          The Additional Cost Rate for any
Lender lending from a Facility Office in a Participating Member State will be
the percentage notified by that Lender to the Agent.  This percentage will be
certified by that Lender in its notice to the Agent to be its reasonable
determination of the cost (expressed as a percentage of that Lender’s
participation in all Unpaid Sums made from that Facility Office) of complying
with the minimum reserve requirements of the European Central Bank in respect of
loans made from that Facility Office.

 

4.                                          The Additional Cost Rate for any
Lender lending from a Facility Office in the United Kingdom will be calculated
by the Agent as follows:

 

(a)                          in relation to an Unpaid Sum denominated in
sterling:

 

[g280211ki17i001.jpg]

 per cent per annum

 

(b)                           in relation to an Unpaid Sum denominated in a
currency other than sterling:

 

[g280211ki17i002.jpg]

per cent per annum.

 

Where:

 

A                                is the percentage of Eligible Liabilities
(assuming these to be in excess of any stated minimum) which that Lender is from
time to time required to maintain as an interest free cash ratio deposit with
the Bank of England to comply with cash ratio requirements.

 

B                                is the percentage rate of interest (excluding
the Mandatory Cost and the additional rate of interest specified in clause 19.2
(Default Interest) payable on any Unpaid Sum) payable for the relevant Interest
Period on the Unpaid Sum.

 

C                                 is the percentage (if any) of Eligible
Liabilities which that Lender is required from time to time to maintain as
interest bearing Special Deposits with the Bank of England.

 

D                                 is the percentage rate per annum payable by
the Bank of England to the Agent on interest bearing Special Deposits.

 

E                                  is designed to compensate Lenders for amounts
payable under the Fees Rules and is calculated by the Agent as being the average
of the most recent rates of charge

 

80

--------------------------------------------------------------------------------


 

supplied by the Reference Banks to the Agent pursuant to paragraph 7 below and
expressed in pounds per £1,000,000.

 

5.                                          For the purposes of this Schedule:

 

(a)                           “Eligible Liabilities” and “Special Deposits” have
the meanings given to them from time to time under or pursuant to the Bank of
England Act 1998 or (as may be appropriate) by the Bank of England;

 

(b)                           “Fees Rules” means the rules on periodic fees
contained in Financial Services Authority Fees Manual or such other law or
regulation as may be in force from time to time in respect of the payment of
fees for the acceptance of deposits;

 

(c)                            “Fee Tariffs” means the fee tariffs specified in
the Fees Rules under the activity group A.1 Deposit acceptors (ignoring any
minimum fee or zero rated fee required pursuant to the Fees Rules but taking
into account any applicable discount rate);

 

(d)                           “Tariff Base” has the meaning given to it in, and
will be calculated in accordance with, the Fees Rules.

 

6.                                          In application of the above
formulae, A, B, C and D will be included in the formulae as percentages (i.e. 5
per cent will be included in the formula as 5 and not as 0.05).  A negative
result obtained by subtracting D from B shall be taken as zero.  The resulting
figures shall be rounded to four decimal places.

 

7.                                          If requested by the Agent, each
Reference Bank shall, as soon as practicable after publication by the Financial
Services Authority, supply to the Agent, the rate of charge payable by that
Reference Bank to the Financial Services Authority pursuant to the Fees Rules in
respect of the relevant financial year of the Financial Services Authority
(calculated for this purpose by that Reference Bank as being the average of the
Fee Tariffs applicable to that Reference Bank for that financial year) and
expressed in pounds per £1,000,000 of the Tariff Base of that Reference Bank.

 

8.                                          Each Lender shall supply any
information required by the Agent for the purpose of calculating its Additional
Cost Rate.  In particular, but without limitation, each Lender shall supply the
following information on or prior to the date on which it becomes a Lender:

 

(a)                          the jurisdiction of its Facility Office; and

 

(b)                          any other information that the Agent may reasonably
require for such purpose.

 

Each Lender shall promptly notify the Agent of any change to the information
provided by it pursuant to this paragraph.

 

9.                                          The percentages of each Lender for
the purpose of A and C above and the rates of charge of each Reference Bank for
the purpose of E above shall be determined by the Agent based upon the
information supplied to it pursuant to paragraphs 7 and 8 above and on the
assumption that, unless a Lender notifies the Agent to the contrary, each
Lender’s obligations in relation to cash ratio deposits and Special Deposits are
the same as those of a typical bank from its jurisdiction of incorporation with
a Facility Office in the same jurisdiction as its Facility Office.

 

10.                                   The Agent shall have no liability to any
person if such determination results in an Additional Cost Rate which over or
under compensates any Lender and shall be entitled to assume that the
information provided by any Lender or Reference Bank pursuant to paragraphs 3, 7
and 8 above is true and correct in all respects.

 

11.                                   The Agent shall distribute the additional
amounts received as a result of the Mandatory Cost to the Lenders on the basis
of the Additional Cost Rate for each Lender based on the

 

81

--------------------------------------------------------------------------------


 

information provided by each Lender and each Reference Bank pursuant to
paragraphs 3, 7 and 8 above.

 

12.                                   Any determination by the Agent pursuant to
this Schedule in relation to a formula, the Mandatory Cost, an Additional Cost
Rate or any amount payable to a Lender shall, in the absence of manifest error,
be conclusive and binding on all parties.

 

13.                                   The Agent may from time to time, after
consultation with the Borrower and the Lenders, determine and notify to all
parties any amendments which are required to be made to this Schedule in order
to comply with any change in law, regulation or any requirements from time to
time imposed by the Bank of England, the Financial Services Authority or the
European Central Bank (or, in any case, any other authority which replaces all
or any of its functions) and any such determination shall, in the absence of
manifest error, be conclusive and binding on all parties.

 

82

--------------------------------------------------------------------------------


 

SCHEDULE 7

 

Form of Transfer Certificate

 

To:                             The Royal Bank of Scotland plc as Agent

 

From:               [The Existing Lender] (the “Existing Lender”) and [The New
Lender] (the “New Lender”)

 

Dated:

 

HCC Insurance Holdings, Inc.

$90,000,000 Standby Letter of Credit Facility Agreement

dated 26 November 2010 as amended, restated and supplemented from time to time
(the “Agreement”)

 

1.                                          We refer to the Agreement. This is a
Transfer Certificate.  Terms defined in the Agreement have the same meaning in
this Transfer Certificate unless given a different meaning in this Transfer
Certificate.

 

2.                                          We refer to clause 29.7 (Procedure
for transfer):

 

3.                                          The Existing Lender and the New
Lender agree to the Existing Lender transferring to the New Lender by novation
all or part of the Existing Lender’s Commitment, rights and obligations referred
to in the Schedule in accordance with clause 29.7 (Procedure for transfer).

 

4.                                          The proposed Transfer Date is
[       ].

 

5.                                          The Facility Office and address, fax
number, telex and attention details for notices of the New Lender for the
purposes of clause 32.2 (Addresses) are set out in the Schedule.

 

6.                                          The New Lender expressly
acknowledges the limitations on the Existing Lender’s obligations set out in
sub-clause 29.6(c) of clause 29.6 (Limitation of responsibility of Existing
Lenders).

 

7.                                          This Transfer Certificate may be
executed in any number of counterparts and this has the same effect as if the
signatures on the counterparts were on a single copy of this Transfer
Certificate.

 

8.                                          This Transfer Certificate and all
non-contractual obligations arising out of or in connection with it are governed
by English law.

 

83

--------------------------------------------------------------------------------


 

THE SCHEDULE

 

Commitment/rights and obligations to be transferred

 

[insert relevant details]

 

[Facility Office address, fax number and attention details for notices and
account details for payments,]

 

[Existing Lender]

[New Lender]

 

 

By:

By

 

This Transfer Certificate is accepted by the Agent and the Transfer Date is
confirmed as [              ].

 

[Agent]

 

 

 

By:

 

 

84

--------------------------------------------------------------------------------


 

SCHEDULE 8

 

Material Companies

 

Houston Casualty Company (Texas)

 

U.S. Specialty Insurance Company (Texas)

 

HCC Life Insurance Company (Indiana)

 

HCC International Insurance Company PLC (England)

 

HCC Reinsurance Company Limited (Bermuda)

 

American Contractors Indemnity Company (California)

 

85

--------------------------------------------------------------------------------


 

SIGNATURES

 

Particulars not restated

 

86

--------------------------------------------------------------------------------